 



EXHIBIT 10.3
EXECUTION COPY
GLOBAL SETTLEMENT AGREEMENT
BETWEEN
DELPHI CORPORATION,
on behalf of itself and certain of its subsidiaries and Affiliates,
AND
GENERAL MOTORS CORPORATION
DATED SEPTEMBER 6, 2007

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
RECITALS
        1   ARTICLE I DEFINITIONS     4  
Section 1.01
  “Active Splinter EPBO”     4  
Section 1.02
  “Actual HMO and DHMO Premiums”     4  
Section 1.03
  “Actual Prescription Drug PBM Rebate Amount”     4  
Section 1.04
  “Additional Releasing Parties”     4  
Section 1.05
  “Affiliates”     5  
Section 1.06
  “Bankruptcy Code”     5  
Section 1.07
  “Bankruptcy Court”     5  
Section 1.08
  “Bankruptcy Rules”     5  
Section 1.09
  “Benefit Guarantees”     5  
Section 1.10
  “Benefit Guarantee Term Sheets”     5  
Section 1.11
  “Carrier Administrative Fees”     5  
Section 1.12
  “Chapter 11 Cases”     5  
Section 1.13
  “Completion Costs”     5  
Section 1.14
  “Confirmation Order”     5  
Section 1.15
  “Continuing Agreements”     6  
Section 1.16
  “Covered Employees”     6  
Section 1.17
  “DAS”     6  
Section 1.18
  “Debtors”     6  
Section 1.19
  “Delphi”     6  
Section 1.20
  “Delphi Affiliate Parties”     6  
Section 1.21
  “Delphi-Related Parties”     6  
Section 1.22
  “Delphi HRP”     6  
Section 1.23
  “Delphi Pension Trust”     6  
Section 1.24
  “Delphi Surviving Claims”     6  
Section 1.25
  “DIP Agent”     6  
Section 1.26
  “DIP Credit Agreement”     6  
Section 1.27
  “DIP Lenders”     7  
Section 1.28
  “Disclosure Statement”     7  
Section 1.29
  “Disclosure Statement Approval Date”     7  
Section 1.30
  “Effective Date”     7  
Section 1.31
  “EPBO”     7  
Section 1.32
  “EPCA”     7  
Section 1.33
  “Equity Committee”     7  
Section 1.34
  “ERISA”     7  
Section 1.35
  “Final Order”     7  
Section 1.36
  “First Tranche Date”     8  
Section 1.37
  “GM”     8  
Section 1.38
  “GM HRP”     8  
Section 1.39
  “GM IUE-CWA Payment”     8  

 



--------------------------------------------------------------------------------



 



                      Page  
Section 1.40
  “GM Pension Trust”     8  
Section 1.41
  “GM Proof of Claim”     8  
Section 1.42
  “GM Purchase Order”     8  
Section 1.43
  “GM-Related Parties”     8  
Section 1.44
  “GM Surviving Claims”     8  
Section 1.45
  “Gross Liability”     8  
Section 1.46
  “IAM”     8  
Section 1.47
  “IAM MOU”     8  
Section 1.48
  “IAM Releasing Parties”     9  
Section 1.49
  “IBEW”     9  
Section 1.50
  “IBEW MOUs”     9  
Section 1.51
  “IBEW Releasing Parties”     9  
Section 1.52
  “Incremental PRP Obligation”     9  
Section 1.53
  “Initial UAW SAP”     9  
Section 1.54
  “IP License”     9  
Section 1.55
  “IRS”     9  
Section 1.56
  “IRS Ruling”     9  
Section 1.57
  “IUE-CWA”     9  
Section 1.58
  “IUE-CWA Benefit Guarantee”     9  
Section 1.59
  “IUE-CWA Benefit Guarantee Term Sheet”     10  
Section 1.60
  “IUE-CWA Buy Down Amount”     10  
Section 1.61
  “IUE-CWA Buy Down Amount Invoice”     10  
Section 1.62
  “IUE-CWA Buy Out Payments”     10  
Section 1.63
  “IUE-CWA MOU”     10  
Section 1.64
  “IUE-CWA-Related Reimbursements”     10  
Section 1.65
  “IUE-CWA Reimbursement Invoice”     10  
Section 1.66
  “IUE-CWA Releasing Parties”     10  
Section 1.67
  “IUE-CWA Retirement Incentives”     10  
Section 1.68
  “IUE-CWA SAP”     10  
Section 1.69
  “IUOE”     10  
Section 1.70
  “IUOE MOUs”     10  
Section 1.71
  “IUOE Releasing Parties”     11  
Section 1.72
  “Labor MOUs”     11  
Section 1.73
  “Medical Claims Reimbursement Amount”     11  
Section 1.74
  “Medicare Part D Subsidy Receipts”     11  
Section 1.75
  “Net Liability Transfer”     11  
Section 1.76
  “Non-Represented Employees Releasing Parties”     11  
Section 1.77
  “Non-Represented EPBO”     11  
Section 1.78
  “Non-Represented and Splinter EPBO Payment”     11  
Section 1.79
  “Non-Represented Employees Term Sheet”     11  
Section 1.80
  “Normal Cost”     11  
Section 1.81
  “Note”     11  
Section 1.82
  “OPEB”     11  
Section 1.83
  “Ordinary Course Relationship”     11  
Section 1.84
  “Outstanding Issues”     12  
Section 1.85
  “Party” or “Parties”     12  

ii



--------------------------------------------------------------------------------



 



                      Page  
Section 1.86
  “PBM”     12  
Section 1.87
  “PBO”     12  
Section 1.88
  “Petition Date”     12  
Section 1.89
  “Plan”     12  
Section 1.90
  “Plan Investors”     12  
Section 1.91
  “Preliminary Transferred Asset Amount”     12  
Section 1.92
  “Professional”     12  
Section 1.93
  “Proof of Claim”     12  
Section 1.94
  “PVB”     12  
Section 1.95
  “Reimbursement Period”     12  
Section 1.96
  “Restructuring Agreement”     13  
Section 1.97
  “Retired Splinter EPBO”     13  
Section 1.98
  “Second Tranche Date”     13  
Section 1.99
  “Section 365 Motion”     13  
Section 1.100
  “Separation”     13  
Section 1.101
  “Settlement Dispute”     13  
Section 1.102
  “Splinter Union Employees”     13  
Section 1.103
  “Standard GM Terms”     13  
Section 1.104
  “Transfer Date”     13  
Section 1.105
  “Transferred Asset Amount”     13  
Section 1.106
  “True-up Amount”     13  
Section 1.107
  “UAW”     13  
Section 1.108
  “UAW Benefit Guarantee”     14  
Section 1.109
  “UAW Benefit Guarantee Term Sheet”     14  
Section 1.110
  “UAW Buy Down Payments”     14  
Section 1.111
  “UAW Buy Out Payments”     14  
Section 1.112
  “UAW MOU”     14  
Section 1.113
  “UAW Reimbursement Invoice”     14  
Section 1.114
  “UAW-Related Reimbursements”     14  
Section 1.115
  “UAW Retirement Incentives”     14  
Section 1.116
  “UAW Releasing Parties”     14  
Section 1.117
  “UAW SAP”     14  
Section 1.118
  “UCC”     14  
Section 1.119
  “Unsecured Claims”     14  
Section 1.120
  “USW”     15  
Section 1.121
  “USW Benefit Guarantee”     15  
Section 1.122
  “USW Benefit Guarantee Term Sheet”     15  
Section 1.123
  “USW Buy Out Payments”     15  
Section 1.124
  “USW MOUs”     15  
Section 1.125
  “USW-Related Reimbursements”     15  
Section 1.126
  “USW Reimbursement Invoice”     15  
Section 1.127
  “USW Releasing Parties”     15  
Section 1.128
  “USW Retirement Incentives”     15  
Section 1.129
  “Warranty Settlement Agreement”     15   ARTICLE II COMMITMENTS REGARDING OPEB
AND PENSION OBLIGATIONS     16  
Section 2.01
  The Labor MOUs     16  

iii



--------------------------------------------------------------------------------



 



                      Page  
Section 2.02
  Certain Payments Between GM and Delphi Relating To Hourly Employee Benefits.  
  16  
Section 2.03
  Treatment of Delphi’s Pension Plans     25   ARTICLE III OTHER GM
CONTRIBUTIONS TO LABOR MATTERS     29  
Section 3.01
  Assumption of Labor-Related Obligations     30  
Section 3.02
  UAW     30  
Section 3.03
  IUE-CWA     32  
Section 3.04
  USW     36   ARTICLE IV RELEASES AND CLAIMS TREATMENT     38  
Section 4.01
  Release of GM-Related Parties.     38  
Section 4.02
  Release of Delphi-Related Parties and the Delphi Affiliate Parties     41  
Section 4.03
  Surviving Claims.     42  
Section 4.04
  Cash to Be Paid to GM     43   ARTICLE V IMPLEMENTATION     44  
Section 5.01
  Bankruptcy Court Filing     44  
Section 5.02
  Actions Concerning Debtors’ Section 365 Motion     44  
Section 5.03
  Actions Concerning Debtors’ 1113/1114 Motions     44   ARTICLE VI CONDITIONS
TO EFFECTIVENESS     44     ARTICLE VII MISCELLANEOUS     46  
Section 7.01
  Resolution of Pending Setoff Issues     46  
Section 7.02
  No Undisclosed Agreements or Commitments     46  
Section 7.03
  Termination     46  
Section 7.04
  No Offset     47  
Section 7.05
  Governing Law; Jurisdiction; Venue     48  
Section 7.06
  Dispute Resolution     48  
Section 7.07
  Joint Communication Program     48  
Section 7.08
  No Solicitation     48  
Section 7.09
  Negotiations Not Admissible     49  
Section 7.10
  Specific Performance     49  
Section 7.11
  Representations and Warranties of the Debtors and GM     49  
Section 7.12
  Waiver; Modification; Amendment     49  
Section 7.13
  Binding Effect; Assignments     50  
Section 7.14
  Third Party Beneficiaries     50  
Section 7.15
  Notices     50  
Section 7.16
  Waiver of Right to Trial by Jury     52  
Section 7.17
  Service of Process     52  
Section 7.18
  Interpretation     52  
Section 7.19
  Expenses     53  
Section 7.20
  Entire Agreement; Parties’ Intentions; Construction     53  
Section 7.21
  Severability     53  
Section 7.22
  Headings     53  
Section 7.23
  Affiliates     53  
Section 7.24
  Counterparts     54  

iv



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Warranty Settlement Agreement
 
   
Exhibit B
  IP License
 
   
Exhibit C
  Master Restructuring Agreement
 
   
Exhibit D
  PHI Protection Agreement
 
   
Exhibit E
  Outstanding Delphi Invoices for which GM Has Withheld Payment Due To
Outstanding Prepetition Activities

 



--------------------------------------------------------------------------------



 



GLOBAL SETTLEMENT AGREEMENT
          This Settlement Agreement (the “Agreement”), is entered into as of
September 6, 2007, by and between Delphi Corporation (“Delphi”), on behalf of
itself and its subsidiaries and Affiliates operating as debtors and debtors in
possession in the Chapter 11 Cases (together with Delphi, the “Debtors”), and
General Motors Corporation (“GM”). Each of the Debtors and GM is referred to
herein individually as a “Party,” and collectively, as the “Parties.” As used
herein, the phrases “this Agreement,” “hereto,” “hereunder,” and phrases of like
import shall mean this Agreement. All capitalized terms shall have the meanings
ascribed to them in Article I hereof. Unless otherwise defined in this
Agreement, capitalized terms in Articles II and III hereof shall have the
meanings as set forth in the Labor MOUs.
RECITALS
          WHEREAS, on October 8, 2005 and October 14, 2005, the Debtors
commenced the Chapter 11 Cases in the Bankruptcy Court for the purpose of
restructuring their businesses and related financial obligations pursuant to an
overall transformation strategy that would incorporate the following structural
components:

  (i)   Modification of Delphi’s labor agreements;     (ii)   Allocation of
responsibilities between Delphi and GM concerning (a) certain legacy
obligations, including various pension and other post-employment benefit
obligations; (b) costs associated with the transformation of the Debtors’
business (including the provision of financial and other forms of support by GM
in connection with certain businesses that Delphi will retain and certain
businesses that Delphi intends to sell or wind down); (c) the restructuring of
ongoing contractual relationships; and (d) the amount and treatment of GM’s
claims in the Chapter 11 Cases;     (iii)   Streamlining of Delphi’s product
portfolio to capitalize on its world-class technology and market strengths and
making the necessary manufacturing alignment with its new focus;     (iv)  
Transformation of Delphi’s salaried work force in keeping with a sustainable
cost structure and streamlined product portfolio; and     (v)   Resolution of
Delphi’s pension issues.

          WHEREAS, on March 22, 2006 Delphi, GM, and the UAW entered into the
Initial UAW SAP, which was authorized and approved by the Bankruptcy Court by
order entered on May 12, 2006 (Docket No. 3754);

GSA-1



--------------------------------------------------------------------------------



 



          WHEREAS, on March 31, 2006, Delphi filed a motion under Bankruptcy
Code sections 1113 and 1114 seeking to reject the majority of its collective
bargaining agreements with its key unions and to modify retiree benefits (Docket
No. 3035);
          WHEREAS, on March 31, 2006, the Debtors filed the Section 365 Motion
seeking authority to reject 5,472 supply contracts with GM pursuant to section
365 of the Bankruptcy Code (Docket No. 3033);
          WHEREAS, on June 5, 2006, Delphi, GM, and the UAW entered into a
supplement to the Initial UAW SAP to provide hourly UAW-represented employees
with certain expanded options under the Initial UAW SAP, which was authorized
and approved by the Bankruptcy Court by order entered on July 7, 2006 (Docket
No. 4461);
          WHEREAS, on June 16, 2006, Delphi, GM, and the IUE-CWA entered into
the IUE-CWA SAP to provide, with financial support from GM, an attrition program
to certain of the Debtors’ IUE-CWA-represented employees, which was authorized
and approved by the Bankruptcy Court by order entered on July 7, 2006 (Docket
No. 4461);
          WHEREAS, the Debtors, the UCC, and the Equity Committee have asserted
that they may have causes of action against GM and defenses to any claims GM may
have against the Debtors, including but not limited to those set forth in the GM
Proof of Claim, arising from the Separation, post-Separation conduct by GM, and
other matters;
          WHEREAS, on June 22, 2007, Delphi, GM, and the UAW entered into the
UAW MOU, which was ratified by Delphi’s UAW-represented employees on June 28,
2007 and the UAW MOU was authorized and approved by the Bankruptcy Court by
order entered on July 19, 2007 (Docket No. 8693) and is attached to the Plan as
Exhibit 7.21(a);
          WHEREAS, on June 22, 2007, Delphi, GM, and the UAW entered into the
UAW Benefit Guarantee Term Sheet regarding (i) the freezing of the Delphi HRP,
(ii) Delphi’s cessation of OPEB, and (iii) the terms of a consensual triggering
and application of the UAW Benefit Guarantee; the UAW Benefit Guarantee Term
Sheet is annexed as Attachment B to the UAW MOU and was authorized and approved
by the Bankruptcy Court by order entered on July 19, 2007 (Docket No. 8693);
          WHEREAS, on July 31, 2006, GM, on behalf of itself and certain of its
Affiliates and subsidiaries, filed the GM Proof of Claim;
          WHEREAS, on July 31, 2007, Delphi, GM, and each of the IAM and IBEW
entered into the IAM MOU and the IBEW MOUs, respectively, and on August 1, 2007,
Delphi, GM, and the IUOE entered into the IUOE MOUs, each of which has been
ratified by the Splinter Union Employees; the IAM MOU, the IBEW MOUs, and the
IUOE MOU were authorized and approved by the Bankruptcy Court by order entered
on August 16, 2007 (Docket No. 9107) and are attached to the Plan as Exhibits
7.21(d)-(i);

GSA-2



--------------------------------------------------------------------------------



 



          WHEREAS, on July 31, 2007, Delphi, GM, and each of the IAM, IBEW, and
IUOE entered into the “Term Sheet – Delphi Cessation and GM Provision of OPEB,”
which is annexed as Attachment B to each of the IAM MOU, IBEW MOU, and IUOE MOU
and was authorized and approved by the Bankruptcy Court by order entered on
August 16, 2007 (Docket No. 9107);
          WHEREAS, on August 3, 2007, Delphi and GM entered into the
Non-Represented Employees Term Sheet which was authorized and approved by the
Bankruptcy Court by order entered on August 16, 2007 (Docket No. 9107);
          WHEREAS, on August 5, 2007, Delphi, GM, and the IUE-CWA entered into
the IUE-CWA MOU, which was ratified by Delphi’s IUE-CWA-represented employees on
August 18, 2007, which was authorized and approved by the Bankruptcy Court by
order entered on August 16, 2007 (Docket No. 9106) and is attached to the Plan
as Exhibit 7.21(b);
          WHEREAS, on August 5, 2007, Delphi, GM, and the IUE-CWA entered into
the IUE-CWA Benefit Guarantee Term Sheet regarding (i) the freezing of the
Delphi HRP, (ii) Delphi’s cessation of OPEB, and (iii) the terms of a consensual
triggering and application of the IUE-CWA Benefit Guarantee; the IUE-CWA Benefit
Guarantee Term Sheet is annexed as Attachment B to the IUE-CWA MOU and was
authorized and approved by the Bankruptcy Court by order entered on August 16,
2007 (Docket No. 9106);
          WHEREAS, on August 16, 2007, Delphi, GM, and the USW entered into the
USW MOUs, which were ratified by Delphi’s USW-represented employees on
August 31, 2007; the USW MOUs were authorized and approved by the Bankruptcy
Court by order entered on August 29, 2007 (Docket No. 9169) and are attached to
the Plan as Exhibit 7.21(c);
          WHEREAS, on August 16, 2007, Delphi, GM, and the USW entered into the
USW Benefit Guarantee Term Sheet regarding (i) the freezing of the Delphi HRP,
(ii) Delphi’s cessation of OPEB, and (iii) the terms of a consensual triggering
and application of the USW Benefit Guarantee; the USW Benefit Guarantee Term
Sheet is annexed as Attachment B to the USW MOU and was authorized and approved
by the Bankruptcy Court by order entered on August 29, 2007 (Docket No. 9169);
          WHEREAS, on August 14, 2007, Delphi and GM entered into the Warranty
Settlement Agreement to resolve, compromise, and/or settle certain outstanding
warranty claims and issues; the Warranty Settlement Agreement is subject to
Bankruptcy Court approval and is attached hereto as Exhibit A;
          WHEREAS, on September ___, 2007, Delphi and GM entered into the IP
License, which is subject to Bankruptcy Court approval and which is attached
hereto as Exhibit B;
          WHEREAS, contemporaneously herewith, the Parties are entering into the
Restructuring Agreement, which is attached hereto as Exhibit C;

GSA-3



--------------------------------------------------------------------------------



 



          WHEREAS, on the date hereof the Debtors have filed with the Bankruptcy
Court a disclosure statement and a proposed Plan, to which this Agreement is
attached as Exhibit 7.20(a), and to which the Restructuring Agreement is
attached as Exhibit 7.20(b);
          WHEREAS, by this Agreement the Parties desire to resolve all
outstanding issues among them that have arisen or may hereafter arise prior to
the effective date of this Agreement and the Plan (collectively, the
“Outstanding Issues”);
          WHEREAS, resolution of the Outstanding Issues requires the Parties to
make certain commitments, take certain actions, and receive certain
consideration pursuant to, and subject to the terms and conditions of, this
Agreement, the Non-Represented Employee Term Sheet, the Labor MOUs, the UAW SAP,
the IUE-CWA SAP, the IP License, the Warranty Settlement Agreement, the
Restructuring Agreement, and the Plan.
          NOW, THEREFORE, in consideration for the mutual promises and
agreements, the receipt and adequacy of which are mutually acknowledged, each
Party hereby agrees as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 “Active Splinter EPBO” shall have the meaning ascribed to
such term in section 2.02(e)(ii)(2) hereof.
          Section 1.02 “Actual HMO and DHMO Premiums” shall have the meaning
ascribed to such term in section 2.02(a)(ii) hereof.
          Section 1.03 “Actual Prescription Drug PBM Rebate Amount” shall have
the meaning ascribed to such term in section 2.02(a)(iv) hereof.
          Section 1.04 “Additional Releasing Parties” shall mean (i) creditors
of any of the Debtors and current and former holders of equity interests in
Delphi, (ii) the Creditors’ Committee and all current and former members of the
Creditors’ Committee in their respective capacities as such, (iv) the Equity
Committee and all current and former members of the Equity Committee in their
respective capacities as such, (v) the DIP Agent in its capacity as such,
(vi) the DIP Lenders solely in their capacities as such, (vii) all
Professionals, (viii) the Plan Investors, and (ix) with respect to each of the
above-named persons or entities, and only in their aforementioned capacities,
such person’s or entity’s Affiliates, current and former principals, officers,
directors, agents, employees, advisors, and representatives (including any
attorneys, financial advisors, investment bankers, and other professionals
retained by such persons or entities), in their capacities as such, but shall
not include the Delphi-Related Parties, the Delphi Affiliate Parties, the UAW
Releasing Parties, the IUE-CWA Releasing Parties, the USW Releasing Parties, the
IAM Releasing Parties, the IBEW Releasing Parties, the IUOE Releasing Parties,
and the Non-Represented Employees Releasing Parties.

GSA-4



--------------------------------------------------------------------------------



 



          Section 1.05 “Affiliates” shall mean, with respect to any entity, any
other entity directly or indirectly, controlling, controlled by or under direct
or indirect common control with such entity.
          Section 1.06 “Bankruptcy Code” shall mean the Bankruptcy Reform Act of
1978, as amended and codified in title 11 of the United States Code, 11 U.S.C.
§§ 101-1330, as amended and in effect on the Petition Date.
          Section 1.07 “Bankruptcy Court” shall mean the United States
Bankruptcy Court for the Southern District of New York or such other court as
may have jurisdiction over the Chapter 11 Cases.
          Section 1.08 “Bankruptcy Rules” shall mean the Federal Rules of
Bankruptcy Procedure and the Official Bankruptcy Forms, as amended, the Federal
Rules of Civil Procedure, as amended, as applicable to the Chapter 11 Cases or
proceedings therein, and the Local Rules of the Bankruptcy Court, as applicable
to the Chapter 11 Cases or proceedings therein, as the case may be.
          Section 1.09 “Benefit Guarantees” shall mean the UAW Benefit
Guarantee, the IUE Benefit Guarantee, and the USW Benefit Guarantee,
collectively.
          Section 1.10 “Benefit Guarantee Term Sheets” shall mean, collectively,
the UAW Benefit Guarantee Term Sheet, the IUE-CWA Benefit Guarantee Term Sheet,
and the USW Benefit Guarantee Term Sheet, the IAM, IBEW, and IUOE “Term
Sheet-Delphi Cessation and GM Provision of OPEB,” and the Non-Represented Term
Sheet.
          Section 1.11 “Carrier Administrative Fees” shall have the meaning
ascribed to such term in section 2.02(a)(iii) hereof.
          Section 1.12 “Chapter 11 Cases” shall mean the chapter 11 cases of the
Debtors pending in the Bankruptcy Court and being jointly administered with one
another under Case No. 05-44481, and the phrase “Chapter 11 Case” when used with
reference to a particular Debtor shall mean the particular case under Chapter 11
of the Bankruptcy Code commenced by such Debtor in the Bankruptcy Court.
          Section 1.13 “Completion Costs” shall have the meaning ascribed to
such term in section 2.02(a)(i) hereof.
          Section 1.14 “Confirmation Order” shall mean the order entered by the
Bankruptcy Court confirming the Plan under section 1129 of the Bankruptcy Code
and which shall, among other things, contain a finding by the Bankruptcy Court
in connection with the feasibility of the Plan that Delphi has or will have on
the Effective Date the financial wherewithal to consummate all transactions
contemplated by section 2.03(c) hereof in accordance with the terms of such
section and shall direct Delphi to consummate such transactions.

GSA-5



--------------------------------------------------------------------------------



 



          Section 1.15 “Continuing Agreements” shall mean the agreements that
will be assumed, ratified, or reinstated pursuant to section 5.01 of the
Restructuring Agreement and any agreements entered into by any Delphi-Related
Party and/or Delphi Affiliate Party, on the one hand, and any GM Related Party,
on the other hand, after October 8, 2005.
          Section 1.16 “Covered Employees” shall have the meaning ascribed to
such term in each of the Benefit Guarantee Term Sheets.
          Section 1.17 “DAS” shall mean Delphi Automotive Systems LLC, a
Delaware limited liability company.
          Section 1.18 “Debtors” shall have the meaning ascribed to such term in
the Recitals.
          Section 1.19 “Delphi” shall have the meaning ascribed to such term in
the Preamble.
          Section 1.20 “Delphi Affiliate Parties” shall mean Affiliates of the
Debtors (other than the Delphi-Related Parties), and each of such Affiliate’s
current and former principals, officers, directors, agents, employees, advisors,
and representatives (including any attorneys, financial advisors, investment
bankers, and other professionals retained by such persons or entities) in their
respective capacities.
          Section 1.21 “Delphi-Related Parties” shall mean the Debtors, the
estates of the Debtors as created under Bankruptcy Code section 541, the Delphi
HRP, the Delphi Health Care Program for Hourly Employees, the Delphi Life and
Disability Benefits Program for Hourly Employees, any other Delphi pension or
welfare benefit plan, and each of their respective current and former
principals, officers, directors, agents, employees, advisors, and
representatives (including any attorneys, financial advisors, investment
bankers, and other professionals retained by such persons or entities) in their
respective capacities.
          Section 1.22 “Delphi HRP” shall mean the Delphi Hourly-Rate Employees
Pension Plan.
          Section 1.23 “Delphi Pension Trust” shall have the meaning ascribed to
such term in section 2.03(c)(vi) hereof.
          Section 1.24 “Delphi Surviving Claims” shall have the meaning ascribed
to such term in section 4.03(a) hereof.
          Section 1.25 “DIP Agent” shall mean the administrative agent for the
DIP Lenders as defined in the DIP Credit Agreement.
          Section 1.26 “DIP Credit Agreement” shall mean that certain Revolving
Credit, Term Loan and Guaranty Agreement, dated as of January 9, 2007, by and
among the Debtors, the DIP Agent, and the DIP Lenders, which was executed by the
Debtors in connection

GSA-6



--------------------------------------------------------------------------------



 



with the DIP Facility, as amended, supplemented, or otherwise modified from time
to time, and all documents executed in connection therewith.
          Section 1.27 “DIP Lenders” shall mean the lenders and issuers from
time to time party to the DIP Credit Agreement.
          Section 1.28 “Disclosure Statement” shall mean the written disclosure
statement (including all schedules thereto or referenced therein) that relates
to the Plan, as approved by the Bankruptcy Court pursuant to section 1125 of the
Bankruptcy Code and Bankruptcy Rule 3017, as such disclosure statement may be
amended, modified, or supplemented from time to time.
          Section 1.29 “Disclosure Statement Approval Date” shall mean the date
on which the Bankruptcy Court enters an order approving the Disclosure
Statement.
          Section 1.30 “Effective Date” shall mean the Business Day determined
by the Debtors as provided in [Article 12.3] of the Plan on which all conditions
to the consummation of the Plan set forth in [Article 12.2] of the Plan have
been either satisfied or waived and the day upon which the Plan is substantially
consummated.
          Section 1.31 “EPBO” shall have the meaning ascribed to such term in
section 2.02(e) hereof.
          Section 1.32 “EPCA” shall mean that certain Equity Purchase and
Commitment Agreement, dated August 3, 2007, between Delphi and the Plan
Investors, as in effect on the date hereof and without giving effect to any
subsequent amendments, waivers, or other modifications thereto.
          Section 1.33 “Equity Committee” shall mean the official committee of
equity security holders appointed pursuant to section 1102(a) of the Bankruptcy
Code in the Chapter 11 Cases on April 28, 2006, as reconstituted from time to
time.
          Section 1.34 “ERISA” shall have the meaning ascribed to such term in
section 2.01(f) hereof.
          Section 1.35 “Final Order” shall mean an order or judgment, the
operation or effect of which has not been reversed, stayed, modified or amended,
and as to which order or judgment (or any reversal, stay, modification, or
amendment thereof) (a) the time to appeal, seek certiorari, or request
reargument or further review or rehearing has expired and no appeal, petition
for certiorari, or request for reargument or further review or rehearing has
been timely filed, or (b) any appeal that has been or may be taken or any
petition for certiorari or request for reargument or further review or rehearing
that has been or may be filed has been resolved by the highest court to which
the order or judgment was appealed, from which certiorari was sought, or to
which the request was made, and no further appeal or petition for certiorari or
request for reargument or further review or rehearing has been or can be taken
or granted.

GSA-7



--------------------------------------------------------------------------------



 



          Section 1.36 “First Tranche Date” shall have the meaning ascribed to
such term in section 2.03(c)(iii)(2) hereof.
          Section 1.37 “GM” shall have the meaning ascribed to such term in the
Preamble.
          Section 1.38 “GM HRP” shall mean the General Motors Hourly-Rate
Employees Pension Plan.
          Section 1.39 “GM IUE-CWA Payment” shall have the meaning ascribed to
such term in section 3.03(b) hereof.
          Section 1.40 “GM Pension Trust” shall have the meaning ascribed to
such term in section 2.03(c)(vi) hereof.
          Section 1.41 “GM Proof of Claim” shall mean proof of claim no. 13659
filed by GM on August 6, 2006 in the Chapter 11 Cases.
          Section 1.42 “GM Purchase Order” shall mean a purchase order issued by
GM or any and all of its Affiliates and accepted by DAS according to Standard GM
Terms, it being agreed by the Parties that DAS shall be deemed to have accepted
all such purchase orders accepted by the Delphi-Related Parties pursuant to
Standard GM Terms; provided, however, that no purchase orders issued or to be
issued by GM or any of its Affiliates to any Affiliate of Delphi that is not a
Delphi-Related Party shall be a GM Purchase Order.
          Section 1.43 “GM-Related Parties” shall mean GM, each of its
Affiliates, the GM HRP, the GM Health Care Program for Hourly Employees, the GM
Life and Disability Benefits Program for Hourly Employees, any other GM pension
or welfare benefit plan, and each of their respective current and former
principals, officers, directors, agents, employees, advisors, and
representatives (including any attorneys, financial advisors, investment
bankers, and other professionals retained by such persons or entities) in their
respective capacities.
          Section 1.44 “GM Surviving Claims” shall have the meaning ascribed to
such term in section 4.03(b) hereof.
          Section 1.45 “Gross Liability” shall have the meaning ascribed to such
term in section 2.03(c)(iii)(1) hereof.
          Section 1.46 “IAM” shall mean, collectively, the International
Association of Machinists and Aerospace Workers and its local unions that
represent or formerly represented employees and former employees of the
applicable Debtor entity.
          Section 1.47 “IAM MOU” shall mean the “IAM-Delphi GM Memorandum of
Understanding-Delphi Restructuring” entered into as of July 31, 2007, as
approved by the Bankruptcy Court on August 16, 2007, by and among Delphi, GM,
and the IAM, including all attachments and exhibits thereto and all IAM-Delphi
collective bargaining agreements referenced therein as modified.

GSA-8



--------------------------------------------------------------------------------



 



          Section 1.48 “IAM Releasing Parties” shall mean the IAM, all employees
and former employees of Delphi-Related Parties represented or formerly
represented by the IAM, and all persons or entities with claims derived from or
related to any relationship with such employees or former employees of
Delphi-Related Parties.
          Section 1.49 “IBEW” shall mean, collectively, the International
Brotherhood of Electrical Workers and its local unions that represent or
formerly represented employees and former employees of the applicable Debtor
entity.
          Section 1.50 “IBEW MOUs” shall mean the “IBEW-Delphi Powertrain-GM
Memorandum of Understanding – Delphi Restructuring” and the “IBEW-Delphi
Electronics & Safety – GM Memorandum of Understanding – Delphi Restructuring,”
entered into as of July 31, 2007, as approved by the Bankruptcy Court on
August 16, 2007, by and among Delphi, GM, and the IBEW, including all
attachments and exhibits thereto and all IBEW-Delphi collective bargaining
agreements referenced therein as modified.
          Section 1.51 “IBEW Releasing Parties” shall mean the IBEW, all
employees and former employees of Delphi-Related Parties represented or formerly
represented by the IBEW, and all persons or entities with claims derived from or
related to any relationship with such employees or former employees of
Delphi-Related Parties.
          Section 1.52 “Incremental PRP Obligation” shall have the meaning
ascribed to such term in section 2.03(c)(v) hereof.
          Section 1.53 “Initial UAW SAP” shall mean the “UAW GM Delphi Special
Attrition Program” entered into as of March 22, 2006, by and among Delphi, GM,
and the UAW and subsequently clarified by the parties on March 27, 2006.
          Section 1.54 “IP License” shall mean the intellectual property license
agreement between Delphi and GM, dated as of September ___, 2007.
          Section 1.55 “IRS” shall have the meaning ascribed to such term in
section 2.03(c)(ii) hereof.
          Section 1.56 “IRS Ruling” shall have the meaning ascribed to such term
in section 2.03(c)(ii) hereof.
          Section 1.57 “IUE-CWA” shall mean the International Union of
Electronic, Electrical, Salaried, Machine and Furniture Workers-Communication
Workers of America and its applicable local unions.
          Section 1.58 “IUE-CWA Benefit Guarantee” shall mean the Benefit
Guarantee agreement between GM and the IUE-CWA, dated November 13, 1999, and
signed November 14, 1999.

GSA-9



--------------------------------------------------------------------------------



 



          Section 1.59 “IUE-CWA Benefit Guarantee Term Sheet” shall mean the
agreement among Delphi, GM, and the IUE-CWA, dated as of August 5, 2007, and
annexed as Attachment B to the IUE-CWA MOU.
          Section 1.60 “IUE-CWA Buy Down Amount” shall have the meaning ascribed
to such term in section 3.03(a)(iv) of this Agreement.
          Section 1.61 “IUE-CWA Buy Down Amount Invoice” shall have the meaning
ascribed to such term in section 3.03(a)(iv)(2) of this Agreement.
          Section 1.62 “IUE-CWA Buy Out Payments” shall mean the buy out
payments required to be made by Delphi pursuant to Section C.3.b of the IUE-CWA
MOU.
          Section 1.63 “IUE-CWA MOU” shall mean the IUE-CWA-Delphi-GM Memorandum
of Understanding – Delphi Restructuring, entered into as of August 5, 2007, as
approved by the Bankruptcy Court on August 16, 2007, among the IUE-CWA, Delphi,
and GM, and all attachments and exhibits thereto and the IUE-CWA-Delphi National
Agreement referenced therein as modified.
          Section 1.64 “IUE-CWA-Related Reimbursements” shall have the meaning
ascribed to such term in section 3.03(e)(i) hereof.
          Section 1.65 “IUE-CWA Reimbursement Invoice” shall have the meaning
ascribed to such term in section 3.03(e)(iv) hereof.
          Section 1.66 “IUE-CWA Releasing Parties” shall mean the IUE-CWA, all
employees and former employees of Delphi-Related Parties represented or formerly
represented by the IUE-CWA, and all persons or entities with claims derived from
or related to any relationship with such employees or former employees of
Delphi-Related Parties.
          Section 1.67 “IUE-CWA Retirement Incentives” shall mean the $35,000
retirement incentives to be offered by Delphi pursuant to Section C.3.a of the
IUE-CWA MOU and Attachment C thereto.
          Section 1.68 “IUE-CWA SAP” shall mean the “IUE-CWA-GM-Delphi Special
Attrition Program” entered into as of June 16, 2006, by and among Delphi, GM,
and the IUE-CWA.
          Section 1.69 “IUOE” shall mean collectively the International Union of
Operating Engineers and its local unions that represent or formerly represented
employees and former employees of the applicable Debtor entity.
          Section 1.70 “IUOE MOUs” shall mean the “IOUE Local 18S-Delphi-GM
Memorandum of Understanding – Delphi Restructuring,” the “IUOE Local
101S-Delphi-GM Memorandum of Understanding – Delphi Restructuring,” and the
“IUOE Local 832S-Delphi-GM Memorandum of Understanding – Delphi Restructuring,”
all entered into as of August 1, 2007, as approved by the Bankruptcy Court on
August 16, 2007, by and among Delphi, GM, and

GSA-10



--------------------------------------------------------------------------------



 



the IUOE, including all attachments and exhibits thereto and all IUOE-Delphi
collective bargaining agreements referenced therein as modified.
          Section 1.71 “IUOE Releasing Parties” shall mean the IUOE, all
employees and former employees of Delphi-Related Parties represented or formerly
represented by the IUOE, and all persons or entities with claims derived from or
related to any relationship with such employees or former employees of the
Delphi-Related Parties.
          Section 1.72 “Labor MOUs” shall mean the UAW MOU, the IUE-CWA MOU, the
USW MOUs, the IAM MOU, the IBEW MOUs, and IUOE MOUs, collectively.
          Section 1.73 “Medical Claims Reimbursement Amount” shall have the
meaning ascribed to such term in section 2.02(a)(i) hereof.
          Section 1.74 “Medicare Part D Subsidy Receipts” shall have the meaning
ascribed to such term in section 2.02(a)(v) hereof.
          Section 1.75 “Net Liability Transfer” shall have the meaning ascribed
to such term in section 2.03(c)(iii) hereof.
          Section 1.76 “Non-Represented Employees Releasing Parties” shall mean
all non-represented hourly employees and former hourly employees of
Delphi-Related Parties, and all persons or entities with claims derived from or
related to any relationship with such employees or former employees of the
Delphi-Related Parties.
          Section 1.77 “Non-Represented EPBO” shall have the meaning ascribed to
such term in section 2.02(e)(ii)(1) hereof.
          Section 1.78 “Non-Represented and Splinter EPBO Payment” shall have
the meaning ascribed to such term in section 2.02(e) hereof.
          Section 1.79 “Non-Represented Employees Term Sheet” shall mean the
“Term Sheet — Delphi Cessation and GM Provision of OPEB for Certain
Unrepresented Delphi Employee and Retirees” entered into on or about July 31,
2007, by and among Delphi and GM.
          Section 1.80 “Normal Cost” shall have the meaning ascribed to such
term in section 2.03(b)(iii) hereof.
          Section 1.81 “Note” shall have the meaning ascribed to such term in
section 2.03(c)(iv) hereof.
          Section 1.82 “OPEB” shall mean post-retirement health care benefits
and employer-paid post-retirement basic life insurance benefits, collectively.
          Section 1.83 “Ordinary Course Relationship” shall mean the ordinary
course customer/supplier obligations owing between any Delphi-Related Party or
any Delphi Affiliate Party, on the one hand, and any GM-Related Party, on the
other hand, and matters related to,

GSA-11



--------------------------------------------------------------------------------



 



environmental, recall, product liability, and warranty obligations, but
excluding matters relating to the agreements entered into in connection with the
Separation and Settled Claims (as defined in the Warranty Settlement Agreement)
other than the Environmental Matters Agreement (as defined in the Restructuring
Agreement).
          Section 1.84 “Outstanding Issues” shall have the meaning ascribed to
such term in the Recitals hereof.
          Section 1.85 “Party” or “Parties” shall have the meanings ascribed to
such terms in the Preamble.
          Section 1.86 “PBM” shall have the meaning ascribed to such term in
section 2.02(a)(iv) hereof.
          Section 1.87 “PBO” shall have the meaning ascribed to such term in
section 2.03(c)(iii) hereof.
          Section 1.88 “Petition Date” shall mean, as applicable, (a) October 8,
2005 with respect to those Debtors filing their petitions for relief in the
Bankruptcy Court on such date, or (b) October 14, 2005 with respect to those
Debtors filing their petitions for relief in the Bankruptcy Court on such date.
          Section 1.89 “Plan” shall mean the chapter 11 plan of reorganization
proposed by the Debtors in the Chapter 11 Cases, the terms of which are
acceptable to GM which was filed with the Bankruptcy Court on September 6, 2007
and to which this Agreement is attached as Appendix 7.20(b).
          Section 1.90 “Plan Investors” shall mean A-D Acquisition Holdings,
LLC, Harbinger Del-Auto Investment Company, Ltd., Merrill Lynch, Pierce, Fenner
& Smith Incorporated, UBS Securities LLC, Goldman Sachs & Co., and Pardus DPH
Holding LLC.
          Section 1.91 “Preliminary Transferred Asset Amount” shall have the
meaning ascribed to such term in section 2.03(c)(iii)(2)(A) hereof.
          Section 1.92 “Professional” shall mean any Person retained in the
Chapter 11 Cases by separate Bankruptcy Court order pursuant to sections 327 and
1103 of the Bankruptcy Code or otherwise; provided, however, that Professional
does not include any Person retained pursuant to the Ordinary Course
Professionals Order.
          Section 1.93 “Proof of Claim” shall mean the proof of claim, as
amended, filed by GM, on behalf of itself and certain of its Affiliates and
subsidiaries, in the Chapter 11 Cases.
          Section 1.94 “PVB” shall have the meaning ascribed to such term in
section 2.03(c)(v)(1) hereof.
          Section 1.95 “Reimbursement Period” shall have the meaning ascribed to
such term in section 2.02(a) hereof.

GSA-12



--------------------------------------------------------------------------------



 



          Section 1.96 “Restructuring Agreement” shall mean the Master
Restructuring Agreement between Delphi and GM, dated as of September 6, 2007.
          Section 1.97 “Retired Splinter EPBO” shall have the meaning ascribed
to such term in section 2.02(e)(ii)(3) hereof.
          Section 1.98 “Second Tranche Date” shall have the meaning ascribed to
such term in section 2.03(c)(iii)(2)(B) hereof.
          Section 1.99 “Section 365 Motion” shall mean the motion filed by the
Debtors on March 31, 2006, with the Bankruptcy Court seeking authority to reject
5,472 supply contracts with GM pursuant to section 365 of the Bankruptcy Code.
          Section 1.100 “Separation” shall mean the transactions among GM, the
Debtors, and Delphi Affiliate Parties occurring in connection with the entry
into the Master Separation Agreement between Delphi and GM on January 1, 1999
and the transfer by GM and certain of its Affiliates of assets, liabilities,
manufacturing sites, and employees relating to the former Delphi business sector
of GM to certain of the Debtors and Delphi Affiliate Parties.
          Section 1.101 “Settlement Dispute” shall mean one or more defaults or
disputes between GM and any of the Debtors in which (i) the aggregate amount in
controversy (including the monetary value or impact of any injunctive relief)
exceeds $500,000 (five hundred thousand dollars) and (ii) the claims asserted
require the application or construction of this Agreement, the attachments or
exhibits hereto (except for the Restructuring Agreement), or the provisions of
the Plan relating to the subject matter of this Agreement. By way of
clarification, it is not intended by the Parties that the term Settlement
Dispute shall include commercial disputes that arise in the ordinary course of
business with respect to the various current and future contracts pursuant to
which any of the Debtors and/or the Delphi Affiliate Parties supplies
components, component systems, goods, or services to any of the GM-Related
Parties.
          Section 1.102 “Splinter Union Employees” shall mean the Delphi hourly
employees or retirees who are or were represented by the IAM, the IBEW, or the
IUOE.
          Section 1.103 “Standard GM Terms” shall mean the GM Terms and
Conditions as revised in September 2004.
          Section 1.104 “Transfer Date” shall have the meaning ascribed to such
term in section 2.03(c)(iii) hereof.
          Section 1.105 “Transferred Asset Amount” shall have the meaning
ascribed to such term in section 2.03(c)(iii)(1) hereof.
          Section 1.106 “True-up Amount” shall have the meaning ascribed to such
term in section 2.03(c)(iii)(2)(B) hereof.
          Section 1.107 “UAW” means the International Union, United Automobile,
Aerospace and Agricultural Implement Workers of America and its applicable local
unions.

GSA-13



--------------------------------------------------------------------------------



 



          Section 1.108 “UAW Benefit Guarantee” shall mean the Benefit Guarantee
agreement between GM and the UAW, dated as of September 30, 1999.
          Section 1.109 “UAW Benefit Guarantee Term Sheet” shall mean the
agreement among Delphi, GM, and the UAW, dated June 22, 2007, and annexed as
Attachment B to the UAW MOU.
          Section 1.110 “UAW Buy Down Payments” shall mean the buy down payments
required to be made by Delphi pursuant to Section C.5.c of the UAW MOU.
          Section 1.111 “UAW Buy Out Payments” shall mean the buy out payments
required to be made by Delphi pursuant to Section C.5.b of the UAW MOU.
          Section 1.112 “UAW MOU” shall mean the “UAW-Delphi-GM Memorandum of
Understanding – Delphi Restructuring” entered into as of June 22, 2007, as
approved by the Bankruptcy Court on July 19, 2007, by and among Delphi, GM, and
the UAW, including all attachments and exhibits thereto and the UAW-Delphi
National Agreement referenced therein as modified.
          Section 1.113“ UAW Reimbursement Invoice” shall have the meaning
ascribed to such term in section 3.02(j)(iv) hereof.
          Section 1.114 “UAW-Related Reimbursements” shall have the meaning
ascribed to such term in section 3.02(j)(i) hereof.
          Section 1.115 “UAW Retirement Incentives” shall mean the $35,000
retirement incentives to be offered by Delphi pursuant to Section C.5.a of the
UAW MOU and Attachment C thereto.
          Section 1.116 “UAW Releasing Parties” shall mean the UAW, all
employees and former employees of Delphi-Related Parties represented or formerly
represented by the UAW, and all persons or entities with claims derived from or
related to any relationship with such employees or former employees of
Delphi-Related Parties.
          Section 1.117 “UAW SAP” shall mean the Initial UAW SAP, as
supplemented by the “Supplement to UAW-GM-Delphi Special Attrition Program
Agreement Dated March 22, 2006” entered into as of June 5, 2006, by and among
Delphi, GM, and the UAW.
          Section 1.118 “UCC” shall mean the statutory committee of unsecured
claimholders appointed in the Chapter 11 Cases.
          Section 1.119 “Unsecured Claims” shall mean trade claims and other
unsecured claims (excluding unsecured funded debt claims, claims by the GM
Parties, GM Surviving Claims, securities claims, customer and environmental
obligations, employee-related (excluding collective bargaining obligations) and
other obligations, and litigation exposure and other liabilities that are
covered by insurance) against the Debtors in the Chapter 11 Cases that are
either (x) allowed or (y) asserted but not yet expunged or disallowed.

GSA-14



--------------------------------------------------------------------------------



 



          Section 1.120 “USW” shall mean collectively the United Steelworkers of
America and its local unions that represent or formerly represented the
employees or former employees of the applicable Debtor entity.
          Section 1.121 “USW Benefit Guarantee” shall mean the Benefit Guarantee
agreement between GM and the USW, dated December 13, 1999, and signed
December 16 and 17, 1999.
          Section 1.122 “USW Benefit Guarantee Term Sheet” shall mean the
agreement among Delphi, GM, and the USW, dated as of August 16, 2007, and
annexed as Attachment B to the USW MOUs.
          Section 1.123 “USW Buy Out Payments” shall mean the buy out payment
required to be made by Delphi pursuant to Section C.2 of the USW MOU – Home
Avenue and Section C.1 of the USW MOU – Vandalia and Attachment C thereto.
          Section 1.124 “USW MOUs” shall mean collectively the “USW-Delphi-GM
Memorandum of Understanding and Special Attrition Program – Vandalia – Delphi
Restructuring” (“USW MOU – Vandalia”) and the “USW-Delphi-GM Memorandum of
Understanding – Home Avenue – Delphi Restructuring” (“USW MOU – Home Avenue”),
each entered into as of August 16, 2007, as approved by the Bankruptcy Court on
August 29, 2007, by and among Delphi, GM, and the USW, including all attachments
and exhibits thereto and all USW-Delphi collective bargaining agreements
referenced therein as modified.
          Section 1.125 “USW-Related Reimbursements” shall have the meaning
ascribed to such term in section 3.04(d)(i) hereof.
          Section 1.126 “USW Reimbursement Invoice” shall have the meaning
ascribed to such term in section 3.04(d)(iv) hereof.
          Section 1.127 “USW Releasing Parties” shall mean the USW, all
employees and former employees of Delphi-Related Parties represented or formerly
represented by the USW, and all persons or entities with claims derived from or
related to any relationship with such employees or former employees of
Delphi-Related Parties.
          Section 1.128 “USW Retirement Incentives” shall mean the $35,000
retirement incentives to be offered by Delphi pursuant to Section C.1.a of the
USW- MOU — Home Avenue and Attachment C thereto and the payments required to be
made by Delphi pursuant to Section C.6 of the USW — MOU - Home Avenue.
          Section 1.129 “Warranty Settlement Agreement” shall mean the Warranty,
Settlement and Release Agreement and Covenant Not to Sue between Delphi and GM,
dated as of August 14, 2007.

GSA-15



--------------------------------------------------------------------------------



 



ARTICLE II
COMMITMENTS REGARDING OPEB AND PENSION OBLIGATIONS
     Section 2.01 The Labor MOUs. To help facilitate the Debtors’ business,
financial and operational restructuring, the Parties have resolved certain
matters concerning Delphi’s OPEB and pension obligations by entering into the
Labor MOUs and Non-Represented Term Sheet, all of which are incorporated herein
by reference as if fully set forth herein. This summary of the terms of the
Labor MOUs is qualified entirely by, and is subject to, the actual terms and
conditions of the Labor MOUs. Nothing in Article II or III hereof is intended to
limit, amend, modify, or supersede any term or condition in any of the Labor
MOUs. The Labor MOUs provide, among other things, for:
               (a) the freezing in certain respects of the Delphi HRP;
               (b) Delphi’s cessation of hourly OPEB;
               (c) the extension of the period of time on or before which GM’s
obligations under the GM-UAW Benefit Guarantee and GM – USW Benefit Guarantee
may be triggered;
               (d) the extension of the period of time on or before which
certain of Delphi’s obligations under the GM-Delphi Indemnification Agreement as
to the UAW may be triggered;
               (e) the consensual triggering of the Benefit Guarantees and GM
provision of OPEB to certain Delphi employees and retirees in a manner which
relieves Delphi’s provision of OPEB;
               (f) the transfer of certain assets and liabilities from the
Delphi HRP to the GM HRP pursuant to section 414(l) of the Internal Revenue Code
of 1986, as amended (the “Code”) and Section 208 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”); and
               (g) GM provision of OPEB as referenced in the UAW SAP, the
IUE-CWA SAP, the Non-Represented Term Sheet, and the special attrition programs
negotiated with each union as part of the Labor MOUs.
          Section 2.02 Certain Payments Between GM and Delphi Relating To Hourly
Employee Benefits.
               (a) GM Reimbursement for Delphi OPEB Costs. GM shall reimburse
Delphi for Delphi’s aggregate cash spending for all actual, documented amounts
paid by Delphi to provide OPEB to hourly retirees under the Delphi Health Care
Program for Hourly Employees and the Delphi Life and Disability Benefits Program
for Hourly Employees for the period commencing on January 1, 2007 and continuing
through the Cessation Date (the

GSA-16



--------------------------------------------------------------------------------



 



“Reimbursement Period”). The first two reimbursement payments of amounts due
under this section 2.02(a) shall be made within thirty (30) days of receipt of
all of the documentation referenced in sections 2.02(b)(i) through 2.02(b)(iii)
hereof reasonably sufficient to support such amounts and a representation from
Delphi that such documentation is substantially complete and substantially
accurate in all respects. The final reimbursement payment of amounts due under
this section 2.02(a) shall be made within thirty (30) days of receipt of all of
the documentation referenced in sections 2.02(b)(i) through 2.02(b)(vi) hereof
supporting such amounts and a representation from Delphi that such documentation
is substantially complete and substantially accurate in all respects. The
reimbursement amount shall be calculated as follows: the amounts set forth in
sections 2.02(a)(i), 2.02(a)(ii), 2.02(a)(iii), 2.02(c), and any other amounts
that the Parties may mutually agree in writing to include, reduced by the
amounts set forth in sections 2.02(a)(iv) and 2.02(a)(v).
               (i) The actual self-insured Medical Claims (HSM, Durable Medical
Equipment, Mental Health, Substance Abuse, Prescription Drug, Dental and Vision)
for hourly retirees incurred in the Reimbursement Period and paid through the
Cessation Date plus six months; plus the estimated additional claims costs
completion value (the “Completion Costs”) for incurred but not paid claims for
hourly retirees as calculated by Watson Wyatt and agreed to by GM (the “Medical
Claims Reimbursement Amount”). No additional reimbursement shall be provided for
the value of any medical claims costs associated with payment run-out not
comprehended by the six month period and Completion Costs. GM shall reimburse
Delphi for the Medical Claims Reimbursement Amount in three payments. The first
payment shall reimburse claims incurred in the Reimbursement Period that are
paid through the Cessation Date. The second payment shall reimburse the claims
incurred in the Reimbursement Period that are paid in the three months following
the Cessation Date. The third and final payment shall reimburse the claims
incurred in the Reimbursement Period that are paid in the four to six months
following the Cessation Date plus the Completion Costs.
               (ii) The actual paid HMO and DHMO premiums for hourly retirees
(the “Actual HMO and DHMO Premiums”) for the Reimbursement Period.
               (iii) Actual administration fees paid to Delphi Health Care
Program for Hourly Employees carriers (the “Carrier Administrative Fees”) based
only on Delphi hourly retired contract counts for the Reimbursement Period;
provided, however, that for carriers whom Delphi does not pay on a per contract
basis, the Carrier Administrative Fees shall be determined by taking Delphi’s
total administrative fees paid to such carrier during the Reimbursement Period,
dividing that amount by the total population of Delphi participants serviced by
the carrier during the Reimbursement Period, and then multiplying the quotient
by the total number of retirees for whose OPEB GM is obligated to reimburse
Delphi during the Reimbursement Period.

GSA-17



--------------------------------------------------------------------------------



 



               (iv) Allocated actual Prescription Drug Pharmacy Benefit Manager
(“PBM”) rebates (the “Actual Prescription Drug PBM Rebate Amount”) received by
Delphi from its PBM for the value of Delphi hourly retiree Prescription Drug
claims for the Reimbursement Period. The Actual Prescription Drug PBM Rebate
Amount shall consist of the amount of total PBM rebates attributable to hourly
retirees received by Delphi for claims incurred during the Reimbursement Period.
The Actual Prescription Drug PBM Rebate Amount shall be a credit against GM’s
third and final payment of the Medical Claims Reimbursement Amount referenced in
section 2.02(a)(i) hereof. If the Actual Prescription Drug PBM Rebate Amount is
not available at the time the third and final payment of the Medical Claims
Reimbursement Amount referenced in section 2.02(a)(i) is due, such payment shall
be delayed until the Actual Prescription Drug PBM Rebate Amount is available;
provided, however, that no later than one hundred eighty (180) days after GM
receives the documentation referenced in sections 2.02(b)(i) through 2.02(b)(vi)
(other than any incomplete or missing documentation under sections 2.02(b)(iv)
and (b)(v) hereof), GM shall make an estimated payment to Delphi of the third
and final payment of the Medical Claims Reimbursement Amount, which shall be
reconciled upon receipt of any remaining documentation under sections
2.02(b)(iv) and (b)(v) hereof.
               (v) Actual Medicare Part D subsidy receipts related to
Prescription Drug claims for Delphi hourly retirees incurred during the
Reimbursement Period (the “Medicare Part D Subsidy Receipts”). The Medicare
Part D Subsidy Receipts shall be a credit against GM’s third and final payment
of the Medical Claims Reimbursement Amount referenced in section 2.02(a)(i)
hereof. If the Medicare Part D Subsidy Receipts amount is not available at the
time the third and final payment of the Medical Claims Reimbursement Amount,
referenced in section 2.02(a)(i) is due, such payment shall be delayed until the
Medicare Part D Subsidy Receipts amount is available; provided, however, that no
later than one hundred eighty (180) days after GM receives the documentation
referenced in sections 2.02(b)(i) through 2.02(b)(vi) hereof (other than any
incomplete or missing documentation under sections 2.02(b)(iv) and (b)(v)
hereof), GM shall make an estimated payment to Delphi of the third and final
payment of the Medical Claims Reimbursement Amount, which shall be reconciled
upon receipt of any remaining documentation under sections 2.02(b)(iv) and
(b)(v) hereof.
               (vi) Upon final settlement of sections 2.02(a)(i), (a)(ii),
(a)(iii), (a)(iv), and (a)(v), Delphi shall advise GM of any open credits,
uncollected receivables, potential litigation settlements or other recoverable
amounts directly associated with or allocable to Delphi hourly retirees for
Medical Claims incurred in the Reimbursement Period. At that time, GM and Delphi
shall establish a mutually agreed upon process to ensure GM is reimbursed these
recoverable amounts within thirty (30) days of Delphi’s receipt of such
recoveries. GM shall only be reimbursed for credits, uncollected receivables,

GSA-18



--------------------------------------------------------------------------------



 



potential litigation settlements, or other recoverable amounts to the extent GM
paid Delphi for the initial claim; provided, however, that where such amounts
are not tied to specific claims, the reimbursement amount shall be determined as
follows: (x) for carriers and service providers that only provide services
relating to Delphi’s hourly plan, the reimbursement amount shall be determined
by taking the amount of the credits, uncollected receivables, potential
litigation settlements, and other recoverable amounts, dividing that amount by
the total population of Delphi hourly participants, and then multiplying the
quotient by the total number of Delphi’s hourly retirees, and (y) for carriers
and service providers which provide services for both the Delphi and salaried
plans, the reimbursement amount shall be determined by taking the amount of the
credits, uncollected receivables, potential litigation settlements, and other
recoverable amounts, dividing that amount by the total population of Delphi
participants, and then multiplying the quotient by the total number of Delphi’s
hourly retirees.
               (vii) Escheatment responsibility for self-insured carriers’
uncashed checks, including those payments reimbursed by GM in section 2.02(a)(i)
hereof, remain with Delphi or its carriers. GM does not assume any
responsibility for escheatments related to the Delphi Health Care Program for
Hourly Employees.
               (viii) Any hourly retiree claims appeals associated with Medical
Claims or HMO and DHMO premiums incurred in the Reimbursement Period and any
retroactive adjustments related to sections 2.02(a)(ii) and (a)(iii) hereof not
comprehended in the original billing documentation shall be aggregated and
addressed once per year following the final reimbursement payment.
               (b) Health Care Information Sharing. GM shall execute the PHI
Protection Agreement, a copy of which is attached hereto as Exhibit D. Subject
to GM’s execution of the PHI Protection Agreement, Delphi shall provide (to the
extent available) GM with the eligibility records, self-insured Medical Claims,
and insured health care arrangements for Delphi retirees for health care
coverage provided by Delphi during the Reimbursement Period. The following
documentation (to the extent available), including social security numbers and
all identifying information, shall be made readily available to GM to document
Delphi’s costs for the Delphi retirees, surviving spouses and dependents:
               (i) To document all incurred and paid self-insured Medical Claims
(the Medical Claims Reimbursement Amount), Delphi shall provide to GM, as of the
Cessation Date and monthly thereafter for a period of six months, full
electronic claims and eligibility records, as available, transferred from
Delphi’s data warehouse to GM’s similar data warehouse. Delphi shall also
provide to GM claims data, in a mutually agreeable format, to document
self-insured dental and vision coverages;

GSA-19



--------------------------------------------------------------------------------



 



               (ii) To document Actual HMO and DHMO Premiums, Delphi shall
provide to GM, as of the Cessation Date, a data file listing all of the Delphi
retirees enrolled for coverage under these insured arrangements along with the
plan name, family status, and total individual monthly premium paid;
               (iii) To document Carrier Administrative Fees, Delphi shall
provide GM mutually agreed upon eligibility records supporting hourly retiree
contract counts and appropriate Carrier agreement schedules that document per
contract administrative fees;
               (iv) To document the Actual Prescription Drug PBM Rebate Amount,
Delphi shall provide PBM, banking, or other cash disbursement records to
substantiate the amount of total PBM rebates received by Delphi for claims
incurred during the Reimbursement Period and the amount of total Delphi
prescription drug claims incurred during the Reimbursement Period;
               (v) To document Final Medicare Part D Subsidy Receipts, Delphi
shall provide a data file, in a mutually agreeable format, of complete claim
levels Medicare Part D subsidy reimbursement records and rebate factors applied;
and
               (vi) Delphi shall also provide the most recent documentation and
audit papers relative to claims or eligibility records along with supporting
documentation on collection of overpayments incurred but not fully collected
during the Reimbursement Period;
               (vii) GM recognizes that some of the information that Delphi will
provide pursuant to this section 2.02 is proprietary to Delphi and its carriers
and administrators. GM agrees that such information, which Delphi identifies in
writing as being proprietary, including but not limited to rebate amounts,
carrier administrative fees, and HMO/DHMO premium rates, shall not be disclosed
to third parties (other than GM’s employees, agents, and advisors) except to the
extent required by law, or to the extent such information otherwise becomes
publicly available.
               (c) Post-Retirement Basic Life Insurance Reimbursement. GM agrees
that reimbursement payments for employer paid life insurance premiums and
administration of employer paid life insurance shall be made within thirty
(30) days of receipt of appropriate documentation supporting such premiums and
life insurance administration costs paid by Delphi relating to providing hourly
employer-paid post-retirement life insurance benefits for the Reimbursement
Period.
               (i) Until Covered Employees can be enrolled in the GM Life and
Disability Benefits Program and the systems that support that program, Delphi
shall maintain administration of the hourly employer-paid post-retirement life
insurance benefits for employees through the current administrator (MetLife).

GSA-20



--------------------------------------------------------------------------------



 



Delphi and its current administrator shall assist GM in the transition of
records to the GM life insurance administrator to be completed by March 1, 2008.
               (ii) Delphi shall immediately direct and use commercially
reasonable efforts to cause its life insurance carrier (MetLife) to transfer to
GM current reserves as of January 1, 2007, associated with Delphi hourly
employer-paid post-retirement life insurance.
               (iii) Delphi shall immediately direct and use commercially
reasonable efforts to cause its Optional Life, Dependent Life and Personal
Accident Insurance Plan carrier (MetLife) to transfer the Delphi Rate Reduction
Reserves for the Optional Life, Dependent Life and Personal Accident Insurance
Plans to GM. The amount that will be transferred for each Plan shall be
calculated by MetLife using the methodology agreed upon for flowbacks and check
the box retirees. Upon the transfer, GM shall assume any and all obligations
from Delphi to provide the benefits relating to the Delphi Rate Reduction
Reserves for the Optional Life, Dependent Life and Personal Accident Insurance
Plans transferred.
               (d) Delphi Payments for Benefit Avoidance.
               (i) Consistent with the applicable Benefit Guarantee Term Sheet,
neither Delphi, a successor company, nor any Delphi operation divested after
October 8, 2005 shall provide to Covered Employees any payments, contributions
(matching or otherwise), or accruals to any defined benefit plan, defined
contribution plan, or retiree welfare benefit plan (including, but not limited
to payments, contributions, or accruals in a retiree medical account):
                    (1) relating to pension, for the period of time the Covered
Employee is eligible to accrue credited service in the GM HRP in accordance with
the applicable Benefit Guarantee Term Sheet; and
                    (2) relating to OPEB, to any Covered Employee or other
employee who attains or can attain eligibility for GM provided or GM funded OPEB
through any means; provided, however, that UAW-represented employees shall not
be excluded solely by reason of the possibility that they could flow back to GM
and, provided further, that IUE-CWA represented employees shall not be excluded
solely by reason of the possibility that they could participate in the SEPO
(i.e., Attachment G to the IUE-CWA MOU).
               (ii) UAW-Represented Covered Employees. During the period when
UAW-represented Covered Employees accrue credited service in the GM HRP under
paragraph 8.a of the UAW Benefit Guarantee Term Sheet, Delphi shall pay GM
annually, by January 31 of each year for the preceding calendar year, an amount
equal to (x) the FAS-87 service cost for a non-elective 5.4% of wages
contribution to the Individual Retirement Plan provisions of the Delphi

GSA-21



--------------------------------------------------------------------------------



 



HRP that, but for the UAW Benefit Guarantee Term Sheet, these Covered Employees
would otherwise be eligible for under the UAW-Delphi Supplemental Agreement
dated April 29, 2004, as amended; provided, however, that such amount shall be
adjusted for interest based on Delphi’s discount rate for FAS-87 pension
accounting, and/or (y) if Delphi provides accruals in or contributions to any
other defined benefit or defined contribution pension plan, the FAS-87 service
cost of such benefits/accruals or the amount of such contributions that, but for
the UAW Benefit Guarantee Term Sheet, such Covered Employees would otherwise be
eligible for, provided, however, that such amount shall be adjusted for interest
based on Delphi’s discount rate for FAS-87 pension accounting. Delphi shall have
no reimbursement obligation relating to the Delphi Personal Savings Plan
matching contribution that, but for the UAW Benefit Guarantee Term Sheet, these
Covered Employees would otherwise be eligible for under the UAW-Delphi
Supplemental Agreement dated April 29, 2004, as amended.
               (iii) IUE-CWA Represented Covered Employees.
                    (1) During the period IUE-CWA-represented Covered Employees
accrue credited service in the GM HRP under paragraph 8.a of the IUE-CWA Benefit
Guarantee Term Sheet, Delphi shall pay GM annually, by January 31 of each year
for the preceding calendar year, an amount equal to (x) the non-elective 7%
defined contributions based upon a standard 2,080 hour work year that these
Covered Employees would otherwise be eligible for under the Delphi Personal
Savings Plan in accordance with the IUE-CWA MOU, and/or (y) if Delphi provides
accruals in or contributions to any other defined benefit or defined
contribution pension plan, the FAS-87 service cost of such benefits/accruals or
the amount of such contributions that, but for the IUE-CWA Benefit Guarantee
Term Sheet, such Covered Employees would otherwise be eligible for.
                    (2) Commencing on the Effective Date of the IUE-CWA MOU (as
defined therein), Delphi shall pay GM annually, by January 31 of each year for
the preceding year, an amount equal to (x) the 1% defined contributions in lieu
of OPEB, based upon a standard 2,080 hour work year, that IUE-CWA Covered
Employees who can attain eligibility for GM-provided or GM-funded OPEB through
any means (other than becoming employed by GM pursuant to the SEPO attachment to
the IUE-CWA MOU) would otherwise be eligible for under the Delphi Personal
Savings Plan in accordance with the IUE-CWA MOU, but for the IUE-CWA Benefit
Guarantee Term Sheet, and/or (y) if Delphi provides accruals in or contributions
to any other retiree welfare benefit plan, the FAS-87 service cost of such
benefits/accruals or the amount of such contributions that, but for the IUE-CWA
Benefit Guarantee Term Sheet, such Covered Employees would otherwise be eligible
for. Such payments shall continue until the year following the year the last
such Covered Employee separates or retires from Delphi.

GSA-22



--------------------------------------------------------------------------------



 



               (iv) USW Represented Covered Employees.
                    (1) During the period USW-represented Covered Employees
accrue credited service in the GM HRP under paragraph 8.a of the USW Benefit
Guarantee Term Sheet, Delphi shall pay GM annually, by January 31 of each year
for the preceding calendar year, an amount equal to (x) the non-elective 7%
defined contributions based upon a standard 2,080 hour work year that these
Covered Employees would otherwise be eligible for under the Delphi Personal
Savings Plan in accordance with the USW MOU, and/or (y) if Delphi provides
accruals in or contributions to any other defined benefit or defined
contribution pension plan, the FAS-87 service cost of such benefits/accruals or
the amount of such contributions that, but for the USW Benefit Guarantee Term
Sheet, such Covered Employees would otherwise be eligible for.
                    (2) Commencing on the Effective Date of the USW MOUs (as
defined therein), Delphi shall pay GM annually, by January 31 of each year for
the preceding year, an amount equal to (x) 25% of the notional accrual amount
for Delphi-paid post retirement life insurance and the retiree medical account
that USW Covered Employees who can attain eligibility for GM-provided or
GM-funded OPEB through any means would otherwise be eligible for in accordance
with the USW MOUs, but for the USW Benefit Guarantee Term Sheet, and/or (y) if
Delphi provides accruals in or contributions to any other retiree welfare
benefit plan, the FAS-87 service cost of such benefits/accruals or the amount of
such contributions that, but for the USW Benefit Guarantee Term Sheet, such
Covered Employees would otherwise be eligible for. Such payments shall continue
until the year following the year the last such Covered Employee separates or
retires from Delphi.
               (v) Forecasts. By December 1 of each year (including 2007),
Delphi shall provide to GM a forecast of all payments referenced in this section
2.02(d) that are to be made by January 31 for the following two years.
               (vi) Supporting Documentation. In conjunction with the payments
referenced in this section 2.02(d), Delphi shall provide to GM at the time of
such payment supporting documentation by individual employee.
               (e) Delphi Payment for GM Assumption of OPEB for Active and
Retired Splinter Union Employees and Active and Retired Non-Represented Hourly
Employees. Consistent with Attachment B to the IAM MOU, IBEW MOUs, and IUOE MOUs
and the Non-Represented Employees Term Sheet, GM is assuming OPEB responsibility
for certain active and retired Splinter Union Employees and non-represented
hourly active and retired employees. In exchange for this, Delphi shall pay GM
within thirty (30) days of receipt of all of the documentation referenced in
section 2.02(e)(i) the amounts of the Expected Post Retirement Benefit
Obligation (“EPBO”) assumed by GM for active and retired Splinter Union
Employees and non-represented hourly active and retired employees (the
“Non-Represented and Splinter EPBO Payment”).

GSA-23



--------------------------------------------------------------------------------



 



               (i) To document the Non-Represented and Splinter EPBO Payment, GM
shall provide Delphi within ninety (90) days of the Effective Date a calculation
by GM’s actuaries (Watson Wyatt and MetLife). The EPBO shall be valued at the
GM’s IUE plan value, as measured in GM’s first OPEB valuation on or after the
Effective Date.
               (ii) The Non-Represented and Splinter EPBO Payment shall be the
sum of the following:
                    (1) 100% of the EPBO assumed by GM as of or prior to the
Effective Date for active and retired non-represented hourly employees, eligible
to receive OPEB from GM (the “Non-Represented EPBO”);
                    (2) 100% of the EPBO assumed by GM as of the Effective Date
for active Splinter Union Employees (the “Active Splinter EPBO”); and
                    (3) 50% of the EPBO assumed by GM as of or prior to the
Effective Date for retired Splinter Union Employees eligible to receive OPEB
from GM (the “Retired Splinter EPBO”).
               (f) Cessation of Delphi OPEB True-up Obligations. Delphi has no
obligation to make any OPEB true-up payments for or in relation to hourly
employees at business units divested from Delphi prior to May 28, 1999 or
Delphi-to-GM flowback employees regardless of when such flowback occurred or
occurs.
               (g) Audit Rights. GM and its representatives at GM’s expense
shall have the right to audit all information used to derive any calculation or
payment amount referenced in this section 2.02; provided, however, that (1) GM
shall provide reasonable advance written notice of such audit and (2) such audit
shall be conducted during normal business hours to the extent feasible without
unreasonably interfering with Delphi’s normal operations. Delphi’s service
providers, subject to and consistent with the applicable service provider
contract, shall fully cooperate with any such audit. Each Party’s actuaries
shall have the right to review the actuarial calculations, including underlying
actuarial assumptions, for payments referenced in this section 2.02. Delphi and
GM shall comply with reasonable requests from the other company’s principal
outside corporate auditors regarding this section 2.02.
               (h) Information List. Delphi shall provide to GM within ten
(10) business days after the Effective Date an initial list of the following
information as of the Effective Date for all Delphi active (with a seniority
date on or before May 28, 1999) and retired hourly employees: social security
number, name, birth date, credited service, wage rate, union affiliation, and
active or retired status, and whether Delphi has them designated as a Covered
Employee who can attain eligibility for GM-provided or GM-funded OPEB through
any means (other than becoming employed by GM pursuant to the SEPO attachment to
the IUE-CWA MOU or becoming a flowback pursuant to the UAW CBA). The final
determination of who is such a Covered Employee shall be made by GM. The list
shall also include the applicable

GSA-24



--------------------------------------------------------------------------------



 



information for eligible surviving spouses of such Covered Employees. Three
months after the date the initial list is provided, Delphi shall provide a final
list with the information requested.
               (i) Offset. Notwithstanding anything to the contrary in this
Agreement or the Restructuring Agreement, any payment by GM or Delphi of any
invoiced amount pursuant to this section 2.02 shall be subject to the right of
GM or Delphi, as applicable, to offset all or part of such payment as provided
in section 7.04 hereof.
          Section 2.03 Treatment of Delphi’s Pension Plans. To help facilitate
the Debtors’ business and financial restructuring, the Parties have resolved
certain matters concerning Delphi’s pension obligations by entering into the
Labor MOUs, all of which are incorporated herein by reference as if fully set
forth herein. The Parties agree to the following actions with respect to
Delphi’s pension plans:
               (a) Pension Freeze. Pursuant to the Plan and the Labor MOUs,
Delphi shall amend the Delphi HRP as set forth in the Labor MOUs so as to freeze
benefit accruals for future service as soon as practicable following the
Effective Date; provided, however, that the Individual Retirement Plan
provisions of the Delphi HRP shall not be frozen.
               (b) GM Reimbursement for Delphi Normal Cost Credited Service.
               (i) GM shall reimburse Delphi for the “Normal Cost” of credited
service accrued in the Delphi HRP by hourly employees (other than employees
participating in the 2006 UAW or IUE-CWA Special Attrition Programs and, for
employees participating in the pre-retirement program option in the 2007 UAW,
IUE-CWA, or USWA Special Attrition Program – Transformation, other than normal
cost of credited service accrued following the commencement of the
pre-retirement program period) between the Trigger Date and the Freeze Date.
               (ii) Payment shall be made by GM to Delphi following the Freeze
Date and within thirty (30) days of receipt by GM of an agreed-upon calculation
from Watson Wyatt that sets forth the “normal cost” of such accrued credited
service. The amount shall be calculated by Watson Wyatt acting on behalf of
Delphi and confirmed by Watson Wyatt acting on behalf of GM; provided, however,
that GM shall make such payment within thirty (30) days of GM’s receipt of the
original calculation made by Watson Wyatt acting on behalf of Delphi.
               (iii) “Normal Cost” shall be defined as the current liability
normal cost at the Trigger Date (as defined under ERISA calculated at the
highest allowable interest rate) incurred by Delphi to the Delphi HRP for
credited service earned by such individuals in the specified time period less
the normal cost that would have been incurred with respect to such individuals
during this time period had the Delphi HRP been frozen as of the Trigger Date.

GSA-25



--------------------------------------------------------------------------------



 



               (c) Transfer of Certain Pension-Related Assets and Liabilities.
               (i) Delphi and GM shall cause a transfer of pension assets and
liabilities from the Delphi HRP to the GM HRP as set forth in the Labor MOUs.
This transfer is part of the overall Delphi restructuring and is designed to
improve the funding level of the Delphi HRP. The transfer shall have no effect
on accrued pension benefits for employees who either remain in the Delphi HRP or
are transferred to the GM HRP. Such transfer shall be in the amount set forth in
section 2.03(c)(iii)(1) hereof and shall be conducted in accordance with Section
414(l) of the Code and Section 208 of ERISA.
               (ii) IRS Ruling.
               The transfer shall be subject to the Internal Revenue Service
(“IRS”) ruling issued to Delphi and GM on May 29, 2007 related to the transfer
(the “IRS Ruling”) and the continued application of the funding waiver with
respect to the Delphi HRP issued to Delphi by the IRS on May 1, 2007, as
modified by the IRS on July 13, 2007, including any modifications to either of
such rulings approved by the IRS. Delphi shall use all commercially reasonable
efforts to promptly seek any other rulings that may be required in the future to
minimize the inclusion of contributions receivable in the transfer calculation
and to otherwise minimize the level of assets to be transferred while still
achieving the full net liability transfer.
               (iii) Mechanics.
                    (1) Notwithstanding the valuation of assets and liabilities
under the IRS Ruling (including the required assumptions), it is agreed that the
Net Liability Transfer from the Delphi HRP to the GM HRP shall approximate
$1.5 billion, within $0.5 million, calculated as of the Transfer Date. For
purposes of this Agreement, the “Transfer Date” shall mean the effective date of
the 414(l) transfer which shall occur as soon as practicable in calendar year
2008 provided that the Effective Date has occurred and in no event later than
five (5) days after the occurrence of the Effective Date. For purposes of this
Agreement, the term “Net Liability Transfer” shall be defined as the FAS 87
Projected Benefit Obligation (the “PBO”) transferred from the Delphi HRP as of
the Transfer Date, based on GM’s assumptions and methods as of the latest
measurement date for annual pension expense purposes of the GM HRP and the
discount rate as of the last day of the month when the transfer takes place (the
“Gross Liability”), less the market value of corresponding assets calculated
pursuant to Section 414(l) of the Code and the IRS Ruling using assumptions and
methods agreed to with the IRS and agreed upon by GM and Delphi actuaries, that
are transferred to the GM HRP as of the Transfer Date (the “Transferred Asset
Amount”).
                    (2) Delphi shall make the transfer of the Transferred Asset
Amount in two tranches. The first tranche shall be completed

GSA-26



--------------------------------------------------------------------------------



 



within ten (10) days of the Transfer Date, or such later date as agreed to by GM
and Delphi (the “First Tranche Date”).
                    (A) With the first tranche, 90% of the Transferred Asset
Amount shall be transferred from the Delphi HRP to the GM HRP based on the most
recent valuation work by Delphi’s actuaries, Watson Wyatt, projected to the
Transfer Date (the “Preliminary Transferred Asset Amount”). The Delphi HRP shall
make all benefit payments after the Transfer Date and through the First Tranche
Date, and the GM HRP shall reimburse the Delphi HRP for these benefit payments
after the First Tranche Date with applicable interest at the FAS 87 discount
rate for the GM HRP used to calculate the Net Liability Transfer. The GM HRP
shall make all benefit payments after the First Tranche Date or, if not
administratively practicable, such later date as agreed to by GM and Delphi.
                    (B) The second tranche shall be completed within five months
of the First Tranche Date, or such later date as agreed to by GM and Delphi (the
“Second Tranche Date”). The second tranche shall consist of the remaining plan
assets (the “True-up Amount”) necessary to be transferred so that 100% of the
Transferred Asset Amount is transferred. The True-Up Amount shall equal the
amount of the 414(l) assets based on actual data as of the Transfer Date less
the Preliminary Transferred Asset Amount. The assets transferred on the First or
Second Tranche Date shall be adjusted to reflect the Delphi HRP’s actual rate of
return on assets for the time period between the Transfer Date and the date the
assets are actually transferred to the GM HRP.
                    (3) Additional terms of the transfer, including the
determination of the participants for whom benefit liabilities and corresponding
assets shall be included in the transfer, shall be as set forth in the Benefit
Guarantee Term Sheets.
               (iv) Delphi Note. On the Transfer Date, Delphi shall issue a note
(the “Note”) to GM in the principal amount of $1.5 billion, with an interest
rate to be agreed upon such that the market value of the Note will be equal to
$1.5 billion. The Note shall be paid within ten (10) days of the Transfer Date.
Within ten (10) days after the date the True-up Amount is determined, the Delphi
actuary shall calculate the actual amount of the Net Liability Transfer using
the actuarial assumptions and methods described above. GM or Delphi shall pay,
within ten (10) days after determination of the Net Liability Transfer, to the
other party the difference between the Net Liability Transfer and $1.5 billion,
plus applicable interest. GM shall pay Delphi if the Net Liability Transferred
is less

GSA-27



--------------------------------------------------------------------------------



 



than $1.5 billion. Delphi shall pay GM if the Net Liability Transfer is greater
than $1.5 billion. The applicable interest rate shall be the discount rate used
to calculate the Gross Liability as of the Transfer Date. The GM HRP actuary
shall be entitled to review the calculations of the Net Liability Transfer to
confirm their reasonableness and accuracy. In the event that due to an error or
omission regarding the individuals whose assets and liabilities are transferred,
any net liability in addition to the amounts described above is subsequently
transferred to the GM HRP or returned to the Delphi HRP, Delphi or GM, as
applicable, shall make a cash payment to the other company equal to such
additional amount.
               (v) Delphi Obligation for Delphi Active PRP Participants. To the
extent that active Delphi PRP participants are included in the transfer, GM
shall assume the responsibility for providing future service for this population
under the GM HRP subject to Delphi providing GM with compensation equal to the
value of this additional obligation (“Incremental PRP Obligation”) through an
increase in the value of the Note or direct cash payment on the Transfer Date.
The Incremental PRP Obligation shall equal the difference between:
                    (1) the present value of benefits (“PVB”) for Delphi PRP
participants assuming the full Delphi HRP basic benefit and early retirement
supplement (and related benefits) payable at thirty (30) years of credited
service shall be earned; and
                    (2) the PBO for Delphi PRP participants including the
portion of the Delphi HRP basic benefit and early retirement supplement (and
related benefits) earned based on credited service on the Transfer Date. For
this purpose, the early retirement supplement shall be deemed “earned” pro rata
over thirty (30) years of service, even though a participant who terminates
before thirty (30) years of service generally is not entitled to a supplement.
                    (3) The PBO and PVB referenced in this section 2.03(c)(v)
shall be calculated based on GM’s assumptions and methods as of the latest
measurement date for pension expense purposes of the GM HRP and the discount
rate as of the last day of the month in which the Transfer Date takes place.
               (vi) Description of Delphi Pension Trust. Assets of the Delphi
HRP are held in a pension trust (the “Delphi Pension Trust”) and the assets of
the GM HRP are also held in a pension trust (the “GM Pension Trust”). The Delphi
Pension Trust and the GM Pension Trust have assets invested in the same
commingled trusts and other investment vehicles. The assets involve a
combination of privately-held and publicly held securities and other investment
forms. GMIMCo shall determine, subject to Delphi’s approval, which Delphi HRP
assets are transferred on each of the First Tranche Date and Second Tranche
Date. The determination shall be in accordance with the 414(l) asset allocation
of

GSA-28



--------------------------------------------------------------------------------



 



the Delphi HRP participant liabilities to be transferred. Assets shall be
transferred in-kind in a trust-to-trust transfer.
               (vii) Tax Treatment of the Note. The Note shall be deducted by
Delphi and included in the taxable income of GM when issued.
               (d) Pension Funding. As soon as practicable following the
Effective Date, Delphi shall fund an amount that satisfies the minimum funding
standard for the Delphi HRP under Code Section 412 but in no event before the
transfer of Delphi HRP liabilities under Code Section 414(l) discussed in
Section 2.03 above.
               (e) Rights to Review Calculations. Each Party’s actuaries shall
have the right to review the actuarial calculations, including underlying
actuarial assumptions, for payments referenced in this section 2.03. Delphi and
GM shall comply with reasonable requests from the other company’s principal
outside corporate auditors regarding this section 2.03.
               (f) Information List. Delphi shall provide to GM within ten
(10) business days after the Effective Date an initial list of the following
information as of the Effective Date for all Delphi active (with a seniority
date on or before May 28, 1999) and retired hourly employees: social security
number, name, birth date, credited service, wage rate, union affiliation, and
active or retired status, and whether Delphi has them designated as a Covered
Employee. The final determination of who is a Covered Employee shall be made by
GM. The list shall also include information regarding surviving spouses of
potential Covered Employees who may have a pension benefit under the Retirement
Equity Act of 1984. Three months after the initial list is provided, Delphi
shall provide a final list with the information requested.
               (g) Offset. Notwithstanding anything to the contrary in this
Agreement or the Restructuring Agreement, any payment by GM or Delphi of any
invoiced amount pursuant to this section 2.03 shall be subject to the right of
GM or Delphi, as applicable, to offset all or part of such payment as provided
in section 7.04 hereof.
ARTICLE III
OTHER GM CONTRIBUTIONS TO LABOR MATTERS
          To assist Delphi in its continued transformation to more competitive
wage and benefit levels, to address capacity, divestiture, work rules, and
staffing level issues, and to better position Delphi to retain existing business
and attract new business, GM has agreed to make or hereby agrees to make, as
applicable, certain additional contributions as set forth below. All references
herein to contributions already agreed to by GM in the Restructuring Agreement,
the UAW SAP, the IUE-CWA SAP, and the Labor MOUs are qualified entirely by, and
are subject to, the actual terms and conditions of such agreements. Nothing in
Article III hereof is intended to limit, amend, modify, or supersede any term or
condition in any of the Restructuring Agreement, the UAW SAP, the IUE-CWA SAP,
or the Labor MOUs.

GSA-29



--------------------------------------------------------------------------------



 



          Section 3.01 Assumption of Labor-Related Obligations. GM is agreeing
in the Restructuring Agreement to assume certain labor-related obligations set
forth in Article IV therein.
          Section 3.02 UAW. With respect to the UAW-represented employees:
               (a) UAW SAP. GM agreed in the UAW SAP to provide financial
support for an attrition program to certain UAW-represented employees as set
forth therein, which support included: (i) reimbursing Delphi for certain
retirement incentives; (ii) assuming OPEB for certain UAW-represented employees;
(iii) backstopping active healthcare and life insurance coverage for certain
UAW-represented employees; and (iv) reimbursing Delphi for one-half of certain
buy-out payments actually paid by Delphi;
               (b) UAW MOU. GM agreed pursuant to the UAW MOU to provide
financial support for an additional attrition program to certain UAW-represented
employees as set forth in Section C.5 of the UAW MOU and Attachment C thereto,
which support included: (i) assuming OPEB for certain UAW-represented employees
and (ii) backstopping active healthcare and life insurance coverage for certain
UAW-represented employees;
               (c) UAW Retirement Incentives. GM agrees to reimburse Delphi
using the procedure set forth in section 3.02(j) herein for the $35,000 UAW
Retirement Incentives actually paid by Delphi pursuant to Section C.5.a of the
UAW MOU and Attachment C thereto;
               (d) UAW Buy Out Payments. GM agrees to reimburse Delphi using the
procedure set forth in section 3.02(j) herein for one-half of the UAW Buy Out
Payments actually paid by Delphi pursuant to Section C.5.b of the UAW MOU and
Attachment C thereto;
               (e) UAW Buy Down Payments. GM agrees to reimburse Delphi using
the procedure set forth in section 3.02(j) herein for all of the UAW Buy Down
Payments actually paid by Delphi pursuant to Section C.5.c of the UAW MOU;
               (f) Flowbacks. GM agreed pursuant to the UAW MOU to provide
UAW-represented employees, who were on roll prior to October 8, 2005, without a
valid flowback application on file, a final opportunity to apply for flowback by
October 1, 2007, as set forth in Section C.1 therein;
               (g) Job Opportunities. GM agreed pursuant to the UAW MOU to offer
job opportunities at GM, as set forth in Section C.2 therein, to certain
UAW-represented employees who were hired after October 18, 1999, but prior to
October 8, 2005;
               (h) UAW Claim. GM agreed pursuant to the UAW MOU to settle the
UAW’s claim against Delphi, which claim Delphi has not acknowledged, by making a
payment in the amount of $450 million, which the UAW has directed to be paid
directly to the DC VEBA established pursuant to the settlement agreement
approved by the court in the case of Int‘l Union, UAW, et al. v. General Motors
Corp., Civil Action No. 05-73991, in the United States District Court for the
Eastern District of Michigan; and

GSA-30



--------------------------------------------------------------------------------



 



               (i) Costs of Pre-Retirement Program. Delphi agrees to continue to
provide monthly wage payments and active employment benefits to PRP participants
pursuant to the UAW MOU. Commencing October 1, 2007, notwithstanding the
requirements of the UAW MOU, Delphi shall continue to provide PRP participants
with active health care coverage from Delphi in accordance with the “traditional
option” of its pre-October 1, 2007 hourly health care program. This level of
coverage shall be higher than that called for in the UAW-Delphi Supplemental
Agreement dated April 29, 2004. GM shall bear the financial responsibility for
any difference in the level of coverage between that which Delphi is continuing
to provide per this section 3.02(i) and that which Delphi otherwise provides to
its active UAW-represented employees as of October 1, 2007. Upon the conclusion
of the GM-UAW national contract negotiations but in no event later than
December 31, 2007, GM and Delphi shall cooperate to implement an appropriate
administrative fix consistent with their respective contractual obligations
regarding the level of health care for PRP participants; it being understood
that Delphi shall bear financial responsibility for the level of PRP active
health care coverage Delphi provides other active UAW represented employees as
of October 1, 2007, and GM shall bear financial responsibility only to the
extent that the GM level of active health care coverage for active GM
UAW-represented employees exceeds the Delphi level.
               (j) Reimbursement Procedure. The reimbursements of the UAW
Retirement Incentives, the UAW Buy Out Payments, and the UAW Buy Down Payments
shall be made according to the following procedure:
               (i) GM shall reimburse Delphi for 100% of the UAW Retirement
Incentives, 50% of the UAW Buy Out Payments, and 100% of the UAW Buy Down
Payments, as applicable, plus 100% of the incremental Delphi portion of FICA
taxes paid due to the UAW Retirement Incentives, 50% of the incremental Delphi
portion of FICA taxes paid due to the UAW Buy Out Payments, and 100% of the
incremental Delphi portion of FICA taxes paid due to the UAW Buy Down Payments,
as applicable (collectively, the “UAW-Related Reimbursements”).
               (ii) The UAW Retirement Incentives, the UAW Buy Out Payments, and
the UAW Buy Down Payments shall be made through Delphi payroll in the month that
the employee retirement or buy out is effective, or, regarding buy down, the
month each required payment is made, or as soon as possible thereafter. Delphi
shall be responsible for all information reporting obligations arising from the
UAW Retirement Incentives, the UAW Buy Out Payments, and the UAW Buy Down
Payments and for remittance of all associated tax withholding and payroll taxes
to the applicable taxing authorities.
               (iii) The UAW Retirement Incentives, the UAW Buy Out Payments,
and the UAW Buy Down Payments shall be reviewed by Delphi for garnishments,
child support, or other payments for which Delphi is legally required to reduce
payments to be made to an employee. GM shall reimburse Delphi the full amount
due hereunder without regard to any legally required reduction of payments to an
employee.

GSA-31



--------------------------------------------------------------------------------



 



               (iv) The amount of the UAW-Related Reimbursements and supporting
detail showing the UAW Retirement Incentives, the UAW Buy Out Payments, and the
UAW Buy Down Payments made by Delphi shall be provided in an invoice to GM (the
“UAW Reimbursement Invoice”). The UAW Reimbursement Invoice shall be supported
by the following information regarding each Delphi employee receiving such
payment: name, social security number, CISCO code, last plant location, last
employment status, date of retirement (if applicable), retirement type code (if
applicable) (e.g. 30 & out, 85 point, 60 & 10, normal), date of separation (if
applicable), the nature and amount of the payment, payment date, roll number,
and detail showing the incremental Delphi portion of FICA tax payments made due
to the UAW Retirement Incentives, the UAW Buy Out Payments, or the UAW Buy Down
Payments, as applicable. Such UAW Reimbursement Invoice shall contain a
representation that such information is substantially complete and substantially
accurate in all respects.
               (v) GM shall pay all amounts in each UAW Reimbursement Invoice
that contains all information and representations required by section
3.02(j)(iv) hereof within thirty (30) days following the receipt by GM of each
respective UAW Reimbursement Invoice or as otherwise agreed by GM and Delphi (if
the 30th day falls on a weekend or holiday, GM shall pay Delphi on the next
business day).
               (k) Audit Rights. Delphi shall (a) permit GM and/or its agents at
GM’s expense to audit all information used to derive any calculation or payment
amount referenced in this section 3.02, and (b) reasonably cooperate with GM and
its agents in any such audit activities in a timely manner; provided, however,
that (x) GM shall provide Delphi with reasonable advance written notice
identifying the records and information that GM intends to audit, and (y) GM
shall reasonably cooperate with Delphi and its agents in any such audit
activities.
               (l) Offset. Notwithstanding anything to the contrary in this
Agreement or the Restructuring Agreement, any payment by GM of any invoiced
amount pursuant to this section 3.02 shall be subject to GM’s right to offset
all or part of such payment as provided in section 7.04 hereof.
          Section 3.03 IUE-CWA. With respect to the IUE-CWA-represented
employees:
               (a) IUE-CWA Labor Transformation.
               (i) IUE-CWA SAP. GM agreed in the IUE-CWA SAP to provide
financial support for an attrition program to certain IUE-CWA-represented
employees as set forth therein, which support included: (1) assuming OPEB for
certain IUE-CWA-represented employees; (2) backstopping active healthcare and
life insurance coverage for certain IUE-CWA-represented

GSA-32



--------------------------------------------------------------------------------



 



employees; (3) reimbursing Delphi for certain retirement incentives; and (4)
reimbursing Delphi for one-half of certain buy-out payments actually paid by
Delphi.
               (ii) IUE-CWA MOU. GM agreed pursuant to the IUE-CWA MOU to
provide financial support for an attrition program for certain
IUE-CWA-represented employees as set forth in Section C.3 of the IUE-CWA MOU and
Attachment C thereto, which support included: (1) assuming OPEB for certain
IUE-CWA-represented employees; and (2) backstopping active healthcare and life
insurance coverage for certain IUE-CWA-represented employees.
               (iii) SEPO Opportunities. GM agreed pursuant to the IUE-CWA MOU
to offer SEPO Opportunities to all current active IUE-CWA Employees hired prior
to October 18, 1999 (other than those IUE-CWA Employees employed at the Gadsden
Site) as set forth in Attachment G of the IUE-CWA MOU.
               (iv) IUE-CWA Buy Down Amount.
                    (1) To fund the IUE-CWA buy downs, GM agrees to pay to
Delphi an amount equal to the sum of $105,000 times the number of production
employees who do not accept an attrition option in any amount at any site
(excluding Gadsden and temporary employees) plus $10,000 times the number of
skilled trades employees who do not accept an attrition option in any amount at
any site (excluding Gadsden and temporary employees) as set forth in
Section C.3.c. and Attachments A and F of the IUE-CWA MOU (the “IUE-CWA Buy Down
Amount”).
                    (2) No later than thirty (30) days before the Effective
Date, Delphi shall deliver to GM an invoice for the IUE-CWA Buy Down Amount (the
“IUE-CWA Buy Down Amount Invoice”), which shall include the names of the Delphi
employees referenced in section 3.03(a)(iv)(1), and the last plant location,
last employment status, job classification of, and shall contain a
representation that such information is substantially complete and substantially
accurate in all respects.
                    (3) GM shall pay the amount in the IUE-CWA Buy Down Amount
Invoice on the later of (i) the Effective Date and (ii) thirty (30) days
following the receipt by GM of the IUE-CWA Buy Down Amount Invoice that contains
all information and representations required by section 3.03(a)(iv)(2).
               (v) IUE-CWA Buy Out Payments. GM agrees to reimburse Delphi using
the procedure set forth in section 3.03(e) herein for one-half of the IUE-CWA
Buy Out Payments actually paid by Delphi pursuant to Section C.3.b of the
IUE-CWA MOU and Attachment C thereto.

GSA-33



--------------------------------------------------------------------------------



 



               (vi) Retirement Incentives. GM agrees to reimburse Delphi using
the procedure set forth in section 3.03(e) herein for the $35,000 IUE-CWA
Retirement Incentives actually paid by Delphi pursuant to Section C.3.a of the
IUE-CWA MOU and Attachment C thereto.
               (b) GM IUE-CWA Payment. GM agrees to pay Delphi a sum total
amount of $25 million (the “GM IUE-CWA Payment”) on the Effective Date to
provide for costs and expenses incurred by Delphi in connection with the
execution and performance of the IUE-CWA MOU.
               (c) IUE-CWA Claim. GM agrees to pay an amount equal to
$26 million on the Effective Date as reimbursement to Delphi for a portion of
the allowed claim under the IUE-CWA MOU.
               (d) Costs of Pre-Retirement Program. Delphi agrees to continue to
provide monthly wage payments and active employment benefits to PRP participants
pursuant to the IUE-CWA MOU. Commencing October 1, 2007, notwithstanding the
requirements of the IUE-CWA MOU, Delphi shall continue to provide PRP
participants with active health care coverage from Delphi in accordance with the
pre-October 1, 2007 hourly health care program option applicable to each of the
PRP participants. This level of coverage shall be higher than called for in the
IUE-CWA MOU. GM shall bear the financial responsibility for any difference in
the level of coverage between that which Delphi is continuing to provide per
this section 3.03(d) and that which Delphi otherwise provides to its active
IUE-CWA represented employees as of October 1, 2007. Upon the conclusion of the
GM-IUE-CWA national contract negotiations but in no event later than
December 31, 2007, GM and Delphi shall cooperate to implement an appropriate
administrative fix consistent with their respective contractual obligations
regarding the level of health care for PRP participants; it being understood
that Delphi shall bear financial responsibility for the level of PRP active
health care coverage Delphi provides other active IUE-CWA represented employees
as of October 1, 2007, and GM shall bear financial responsibility only to the
extent that the GM level of active health care coverage for active GM IUE-CWA
represented employees exceeds the Delphi level.
               (e) Reimbursement Procedure. The reimbursement or payment, as
applicable, of the IUE-CWA Retirement Incentives and the IUE-CWA Buy Out
Payments shall be made according to the following procedures:
               (i) GM shall reimburse Delphi for 100% of the IUE-CWA Retirement
Incentives, 50% of the IUE-CWA Buy Out Payments, 100% of the incremental Delphi
portion of FICA taxes paid due to the IUE-CWA Retirement Incentives, and 50% of
the incremental Delphi portion of FICA taxes paid due to the IUE-CWA Buy Out
Payments, as applicable (collectively, the “IUE-CWA-Related Reimbursements”).
               (ii) The IUE-CWA Retirement Incentives, and the IUE-CWA Buy Out
Payments shall be made through Delphi payroll in the month that the employee
retirement or buy out is made, or as soon as possible thereafter.

GSA-34



--------------------------------------------------------------------------------



 



Delphi shall be responsible for all information reporting obligations arising
from the IUE-CWA Retirement Incentives and the IUE-CWA Buy Out Payments, and for
remittance of all associated tax withholding and payroll taxes to the applicable
taxing authorities.
               (iii) The IUE-CWA Retirement Incentives and the IUE-CWA Buy Out
Payments shall be reviewed by Delphi for garnishments, child support, or other
payments for which Delphi is legally required to reduce payments to be made to
an employee. GM shall reimburse Delphi the full amount due hereunder with
respect to the IUE-CWA Retirement Incentives and the IUE-CWA Buy Out Payments
without regard to any legally required reduction of payments to an employee.
               (iv) The amount of the IUE-CWA-Related Reimbursements and the
supporting detail showing the IUE-CWA Retirement Incentives and the IUE-CWA Buy
Out Payments made by Delphi shall be provided in an invoice to GM (the “IUE-CWA
Reimbursement Invoice”). The IUE-CWA Reimbursement Invoice shall be supported by
the following information regarding each Delphi employee receiving such payment:
name, social security number, CISCO code, last plant location, last employment
status, date of retirement (if applicable), retirement type code (if applicable)
(e.g. 30 & out, 85 point, 60 & 10, normal), date of separation (if applicable),
the nature and amount of the payment, payment date, roll number, and detail
showing the incremental Delphi portion of FICA tax payments made related to the
IUE-CWA-Related Reimbursements. Such IUE-CWA Reimbursement Invoice shall contain
a representation that such information is substantially complete and
substantially accurate in all respects.
               (v) GM shall pay all amounts in each IUE-CWA Reimbursement
Invoice that contains all information and representations required by section
3.03(e)(iv) hereof within thirty (30) days following the receipt by GM of each
respective IUE-CWA Reimbursement Invoice or as otherwise agreed by GM and Delphi
(if the 30th day falls on a weekend or holiday, GM shall pay Delphi on the next
business day).
               (f) Audit Rights. Delphi shall (i) permit GM and/or its agents at
GM’s expense to audit all information used to derive any calculation or payment
amount referenced in this section 3.03 and (ii) reasonably cooperate with GM and
its agents in any such audit activities in a timely manner; provided, however,
that (x) GM shall provide Delphi with reasonable advance written notice
identifying the records and information that GM intends to audit and (y) GM
shall reasonably cooperate with Delphi and its agents in any such audit
activities.
               (g) Notwithstanding anything to the contrary in this Agreement,
GM shall make no payments or reimbursements under this section 3.03 that relate
to the Gadsden facility.

GSA-35



--------------------------------------------------------------------------------



 



               (h) Offset. Notwithstanding anything to the contrary in this
Agreement or the Restructuring Agreement, any payment by GM of any invoiced
amount pursuant to this section 3.03 shall be subject to GM’s right to offset
all or part of such payment as provided in section 7.04 hereof.
          Section 3.04 USW. With respect to the USW-represented employees:
               (a) USW MOUs.
               (i) USW SAP. GM agreed pursuant to the USW MOUs to provide
financial support for the USW SAP as set forth in Section C of the USW MOU-Home
Avenue and Attachment C thereto, which support shall include: (i) assuming OPEB
for certain USW-represented employees and (ii) backstopping active healthcare
and life insurance coverage for certain USW-represented employees.
               (ii) USW Buy Out Payments. GM agrees to reimburse Delphi using
the procedure set forth in section 3.04(d) herein for one-half of the USW Buy
Out Payments actually paid by Delphi pursuant to Section C.2 of the USW MOU –
Home Avenue and Section C.1 of the USW MOU – Vandalia and Attachment C thereto.
               (iii) Retirement Incentives. GM agrees to reimburse Delphi using
the procedure set forth in section 3.04(d) herein for the USW Retirement
Incentives actually paid by Delphi pursuant to Section C of the USW MOU-Home
Avenue and Attachment C thereto.
               (b) USW Claim. In resolution of certain claims asserted by the
USW, including in connection with the modification of retiree benefit programs,
and without any acknowledgement by either GM or Delphi of those claims, GM
agreed pursuant to the USW MOU – Home Avenue to pay the amount of $9 million to
the VEBA described in Section F.3 of the USW MOU – Home Avenue.
               (c) Costs of Pre-Retirement Program. Delphi agrees to continue to
provide monthly wage payments and active employment benefits to PRP participants
pursuant to the USW MOU – Home Avenue. Delphi shall provide such PRP
participants active health care as described in Section E.12 of the USW MOU –
Home Avenue. GM shall have no obligation to reimburse Delphi for providing this
level of active health care to the USW PRP participants.
               (d) Reimbursement Procedure. The reimbursement or payment, as
applicable of the USW Retirement Incentives and the USW Buy Out Payments shall
be made according to the following procedure:
               (i) GM shall reimburse Delphi for 100% of the USW Retirement
Incentives and 50% of the USW Buy Out Payments, as applicable, plus 100% of the
incremental Delphi portion of FICA taxes paid due to the USW

GSA-36



--------------------------------------------------------------------------------



 



Retirement Incentives and 50% of the incremental Delphi portion of FICA taxes
paid due to the USW Buy Out Payments, as applicable (collectively, the
“USW-Related Reimbursements”).
               (ii) The USW Retirement Incentives and the USW Buy Out Payments
shall be made through Delphi payroll in the month that the employee retirement
or buy out is made, or as soon as possible thereafter. Delphi shall be
responsible for all information reporting obligations arising from the USW
Retirement Incentives and the USW Buy Out Payments and for remittance of all
associated tax withholding and payroll taxes to the applicable taxing
authorities.
               (iii) The USW Retirement Incentives and the USW Buy Out Payments
shall be reviewed by Delphi for garnishments, child support, or other payments
for which Delphi is legally required to reduce payments to be made to an
employee. GM shall reimburse Delphi the full amount due hereunder without regard
to any legally required reduction of payments to an employee.
               (iv) The amount of the USW-Related Reimbursements and supporting
detail showing the USW Retirement Incentives and the USW Buy Out Payments made
by Delphi shall be provided in an invoice to GM (the “USW Reimbursement
Invoice”). The USW Reimbursement Invoice shall be supported by the following
information regarding each Delphi employee receiving such payment: name, social
security number, CISCO code, last plant location, last employment status, date
of retirement (if applicable), retirement type code (if applicable) (e.g. 30 &
out, 85 point, 60 & 10, normal), date of separation (if applicable), the nature
and amount of the payment, payment date, roll number, and detail showing the
incremental Delphi portion of FICA tax payments made related to the USW-Related
Reimbursements. Such USW Reimbursement Invoice shall contain a representation
that such information is substantially complete and substantially accurate in
all respects.
               (v) GM shall pay all amounts in each USW Reimbursement Invoice
that contains all information and representations required by section
3.04(c)(iv) hereof within thirty (30) days following the receipt by GM of each
respective USW Reimbursement Invoice or as otherwise agreed by GM and Delphi (if
the 30th day falls on a weekend or holiday, GM shall pay Delphi on the next
business day).
               (e) Audit Rights. Delphi shall (i) permit GM and/or its agents at
GM’s expense to audit all information used to derive any calculation or payment
amount referenced in this section 3.04 and (ii) reasonably cooperate with GM and
its agents in any such audit activities in a timely manner; provided, however,
that (x) GM shall provide Delphi with reasonable advance written notice
identifying the records and information that GM intends to audit, and (y) GM
shall reasonably cooperate with Delphi and its agents in any such audit
activities.

GSA-37



--------------------------------------------------------------------------------



 



               (f) Offset. Notwithstanding anything to the contrary in this
Agreement or the Restructuring Agreement, any payment by GM of any invoiced
amount pursuant to this section 3.04 shall be subject to GM’s right to offset
all or part of such payment as provided in section 7.04 hereof.
ARTICLE IV
RELEASES AND CLAIMS TREATMENT
          In partial consideration for the promises and agreements made by the
Debtors and GM pursuant to this Agreement, the Restructuring Agreement, the
Plan, the Labor MOUs, the Non-Represented Employees Term Sheet, the UAW SAP, the
IUE-CWA SAP, the IP License and the Warranty Settlement Agreement, and subject
to the provisions of section 4.03 of this Agreement, Delphi and GM agree to the
following terms to resolve claims in existence as of the Effective Date that
each of the Delphi-Related Parties or Delphi Affiliate Parties, on the one hand,
and the GM-Related Parties, on the other hand, have or may have against each
other, and that each of the Additional Releasing Parties, the UAW Releasing
Parties, the IUE-CWA Releasing Parties, the USW Releasing Parties, the IAM
Releasing Parties, the IBEW Releasing Parties, the IUOE Releasing Parties, and
the Non-Represented Employees Releasing Parties have or may have against the
GM-Related Parties.
          Section 4.01 Release of GM-Related Parties.
               (a) The Debtors agree, and the Plan shall provide, that effective
as of the Effective Date, the GM-Related Parties shall be forever released by
the Delphi-Related Parties from any and all claims, debts, obligations, rights,
suits, damages, actions, causes of action, remedies, and liabilities whatsoever
(excepting only the Delphi Surviving Claims), which the Delphi-Related Parties
ever had, now have, or hereafter may have, whether known or unknown, liquidated
or unliquidated, contingent or noncontingent, asserted or unasserted, foreseen
or unforeseen, existing as of the Effective Date, in law, at equity, or
otherwise, that are directly or indirectly related to any of the Delphi-Related
Parties, including without limitation claims based in whole or in part upon any
act or omission, transaction, agreement, event, action, or other occurrence
taking place or failing to take place on or before the Effective Date related to
(i) the Separation, (ii) any collective bargaining agreements to which any
Delphi-Related Party is now or has been a party, (iii) any agreement or
obligation related to any employees or former employees of the Delphi-Related
Parties, (iv) the Chapter 11 Cases, or (v) the formulation, preparation,
negotiation, dissemination, confirmation, or consummation (but not performance)
of the Plan, the Disclosure Statement, this Agreement, the Restructuring
Agreement, the Labor MOUs, the Non-Represented Employees Term Sheet, the UAW
SAP, the IUE-CWA SAP, the IP License, the Warranty Settlement Agreement, or any
contract, instrument, or other agreement or document created, modified, amended,
or entered into in connection with any of the foregoing. The releases provided
for in this section 4.01(a) include any and all claims that any of the
Delphi-Related Parties has or would have been legally entitled to assert in its
own right (whether individually or collectively) and shall be effective against
any person or entity (including, without limitation, any holder of a claim
against or equity interest in

GSA-38



--------------------------------------------------------------------------------



 



any of the Delphi-Related Parties) that would have been legally entitled to
assert such claim derivatively or otherwise on behalf of any of the
Delphi-Related Parties.
               (b) The Debtors agree, and the Plan shall provide, that effective
as of the Effective Date, the GM-Related Parties shall be forever released by
the Delphi Affiliate Parties from any and all claims, debts, obligations,
rights, suits, damages, actions, causes of action, remedies, and liabilities
whatsoever (excepting only the Delphi Surviving Claims), which the Delphi
Affiliate Parties ever had, now have, or hereafter may have, whether known or
unknown, liquidated or unliquidated, contingent or noncontingent, asserted or
unasserted, foreseen or unforeseen (whether based in whole or in part upon any
act or omission, transaction, agreement, event, action, or other occurrence
taking place or failing to take place on or before the Effective Date) existing
as of the Effective Date, in law, at equity, or otherwise, that are related to
(i) the Separation, (ii) any collective bargaining agreements to which any
Delphi-Related Party is now or has been a party, (iii) any agreement or
obligation related to any employees or former employees of the Delphi-Related
Parties, (iv) the Chapter 11 Cases, (v) the formulation, preparation,
negotiation, dissemination, confirmation, or consummation (but not performance)
of the Plan, the Disclosure Statement, this Agreement, the Restructuring
Agreement, the Labor MOUs, the Non-Represented Employees Term Sheet, the UAW
SAP, the IUE-CWA SAP, the IP License, the Warranty Settlement Agreement, or any
contract, instrument, or other agreement or document created, modified, amended,
or entered into in connection with any of the foregoing or (vi) any obligation
of the GM Related Parties which is directly related to any obligation which is
being released by the Delphi-Related Parties pursuant to section 4.01(a) of this
Agreement. The releases provided for in this section 4.01(b) include any and all
claims that any of the Delphi Affiliate Parties have or would have been legally
entitled to assert in its own right (whether individually or collectively) and
shall be effective against any person or entity (including without limitation,
any holder of a claim against or equity interest in any of the Delphi Affiliate
Parties) that would have been legally entitled to assert such claim derivatively
or otherwise on behalf of any of the Delphi Affiliate Parties.
               (c) The Plan shall provide that effective as of the Effective
Date, the GM-Related Parties shall be forever released by the Additional
Releasing Parties from any and all claims, debts, obligations, rights, suits,
damages, actions, causes of action, remedies, and liabilities whatsoever, which
the Additional Releasing Parties ever had, now have, or hereafter may have,
whether known or unknown, liquidated or unliquidated, contingent or
noncontingent, asserted or unasserted, foreseen or unforeseen, existing as of
the Effective Date, in law, at equity, or otherwise, that are directly or
indirectly related to any of the Delphi-Related Parties, including without
limitation claims based in whole or in part upon any act or omission,
transaction, agreement, event, action, or other occurrence taking place or
failing to take place on or before the Effective Date related to (i) the
Separation, (ii) any collective bargaining agreements to which any
Delphi-Related Party is now or has been a party, (iii) any agreement or
obligation related to any employees or former employees of the Delphi-Related
Parties, (iv) the Chapter 11 Cases, or (v) the formulation, preparation,
negotiation, dissemination, confirmation, or consummation (but not performance)
of the Plan, the Disclosure Statement, this Agreement, the Restructuring
Agreement, the Labor

GSA-39



--------------------------------------------------------------------------------



 



MOUs, the Non-Represented Employees Term Sheet, the UAW SAP, the IUE-CWA SAP,
the IP License, the Warranty Settlement Agreement, or any contract, instrument,
or other agreement or document created, modified, amended, or entered into in
connection with any of the foregoing. The releases provided for in this section
4.01(c) shall include any and all claims that any of the Additional Releasing
Parties have or would have been legally entitled to assert in its own right
(whether individually or collectively) and shall be effective against any person
or entity that would have been legally entitled to assert such claim
derivatively or otherwise on behalf of any of the Additional Releasing Parties.
               (d) The Plan shall provide that effective as of the Effective
Date, the GM-Related Parties shall be released by the UAW Releasing Parties as
set forth in the UAW MOU.
               (e) The Plan shall provide that effective as of the Effective
Date, the GM-Related Parties shall be released by the IUE-CWA Releasing Parties
as set forth in the IUE-CWA MOU.
               (f) The Plan shall provide that effective as of the Effective
Date, the GM-Related Parties shall be released by the USW Releasing Parties as
set forth in the USW MOUs.
               (g) The Plan shall provide that effective as of the Effective
Date, the GM-Related Parties shall be released by the IAM Releasing Parties as
set forth in the IAM MOU.
               (h) The Plan shall provide that effective as of the Effective
Date, the GM-Related Parties shall be released by the IBEW Releasing Parties as
set forth in the IBEW MOUs.
               (i) The Plan shall provide that effective as of the Effective
Date, the GM-Related Parties shall be released by the IUOE Releasing Parties as
set forth in the IUOE MOUs.
               (j) The Plan shall provide that effective as of the Effective
Date, the GM-Related Parties shall be released by the Non-Represented Employees
Releasing Parties as set forth in the Non-Represented Employees Term Sheet.
               (k) The Parties acknowledge that (x) the consideration provided
by GM pursuant to this Agreement, the Restructuring Agreement, the Labor MOUs,
the Non-Represented Employees Term Sheet, the UAW SAP, the IUE-CWA SAP, the IP
License, and the Warranty Settlement Agreement constitutes a substantial
contribution to the Plan that is necessary to the success of the Plan, and
(y) GM would not have made this contribution without the releases provided for
in this Agreement and in the Plan. The Parties further acknowledge that nothing
in the preceding sentence shall give rise to, or entitle GM to seek or be
allowed, any claim against, or consideration from, any entity, including Delphi,
other than as specifically approved by the Bankruptcy Court in the

GSA-40



--------------------------------------------------------------------------------



 



Confirmation Order and as agreed to by Delphi and GM in this Agreement or the
Restructuring Agreement.
          Section 4.02 Release of Delphi-Related Parties and the Delphi
Affiliate Parties.
               (a) GM agrees, and the Plan shall provide, that effective as of
the Effective Date, the Delphi-Related Parties shall be forever released by the
GM-Related Parties from any and all claims, debts, obligations, rights, suits,
damages, actions, causes of action, remedies, and liabilities whatsoever
(excepting only the GM Surviving Claims), which the GM-Related Parties ever had,
now have, or hereafter may have, whether known or unknown, liquidated or
unliquidated, contingent or noncontingent, asserted or unasserted, foreseen or
unforeseen, existing as of the Effective Date, in law, at equity, or otherwise,
that are directly or indirectly related to any of the Delphi-Related Parties,
including without limitation claims based in whole or in part upon any act or
omission, transaction, agreement, event, action, or other occurrence taking
place or failing to take place on or before the Effective Date related to
(i) Separation, (ii) any collective bargaining agreements to which any
Delphi-Related Party is now or has been a party, (iii) any agreement or
obligation related to any employees or former employees of the Delphi-Related
Parties, (iv) the Chapter 11 Cases, or (v) the formulation, preparation,
negotiation, dissemination, confirmation, or consummation (but not performance)
of the Plan, the Disclosure Statement, this Agreement, the Restructuring
Agreement, the Labor MOUs, the Non-Represented Employees Term Sheet, the UAW
SAP, the IUE-CWA SAP, the IP License, the Warranty Settlement Agreement, or any
contract, instrument, or other agreement or document created, modified, amended,
or entered into in connection with any of the foregoing. The releases provided
for in this section 4.02(a) shall include any and all claims that any of the
GM-Related Parties have or would have been legally entitled to assert in its own
right (whether individually or collectively) and shall be effective against any
person or entity that would have been legally entitled to assert such claim
derivatively or otherwise on behalf of any of the GM-Related Parties.
               (b) GM agrees, and the Plan shall provide, that effective as of
the Effective Date, the Delphi Affiliate Parties shall be forever released by
the GM-Related Parties from any and all claims, debts, obligations, rights,
suits, damages, actions, causes of action, remedies, and liabilities whatsoever
(excepting only the GM Surviving Claims), which the GM-Related Parties ever had,
now have, or hereafter may have, whether known or unknown, liquidated or
unliquidated, contingent or noncontingent, asserted or unasserted, foreseen or
unforeseen, (whether based in whole or in part upon any act or omission,
transaction, agreement, event, action, or other occurrence taking place or
failing to take place on or before the Effective Date, existing as of the
Effective Date,) in law, at equity, or otherwise, that are related to (i) the
Separation, (ii) any collective bargaining agreements to which any
Delphi-Related Party is now or has been a party, (iii) any agreement or
obligation related to any employees or former employees of the Delphi-Related
Parties, (iv) the Chapter 11 Cases, (v) the formulation, preparation,
negotiation, dissemination, confirmation, or consummation (but not performance)
of the Plan, the

GSA-41



--------------------------------------------------------------------------------



 



Disclosure Statement, this Agreement, the Restructuring Agreement, the Labor
MOUs, the Non-Represented Employees Term Sheet, the UAW SAP, the IUE-CWA SAP,
the IP License, the Warranty Settlement Agreement, or any contract, instrument,
or other agreement or document created, modified, amended, or entered into in
connection with any of the foregoing, or (vi) any obligation of the Delphi
Affiliate Parties which is directly related to any obligation which is being
released by GM pursuant to section 4.02(a) of this Agreement. The releases
provided for in this section 4.02(b) include any and all claims that any of the
GM-Related Parties have or would have been legally entitled to assert in its own
right (whether individually or collectively) and shall be effective against any
person or entity (including without limitation, any holder of a claim against or
equity interest in any of the GM-Related Parties) that would have been legally
entitled to assert such claim derivatively or otherwise on behalf of any of the
GM-Related Parties.
               (c) Without limiting any of the foregoing releases contained in
Article IV, GM agrees, and the Plan shall provide, that effective as of the
Effective Date, Delphi and Delphi Canada Inc. shall be released by GM and
General Motors of Canada Limited from any and all claims, debts, obligations,
rights, suits, damages, actions, causes of action, remedies, and liabilities
which GM and General Motors of Canada Limited may have arising out of or related
to the separation of leased employees from the Oshawa facility as contemplated
in the Oshawa Labour and Management Services Agreement entered into as of May 1,
2000, by and among Delphi Canada Inc. and General Motors of Canada Limited.
          Section 4.03 Surviving Claims.
               (a) Each release by a Delphi-Related Party or Delphi Affiliate
Party of the GM-Related Parties pursuant to section 4.01 of this Agreement and
the Plan shall not release the GM-Related Parties from any claims arising in
connection with the Ordinary Course Relationship, the Continuing Agreements, and
rights, remedies, claims, or interests that such Delphi-Related Party or Delphi
Affiliate Party may be expressly receiving or expressly retaining pursuant to
this Agreement, the Restructuring Agreement, the Labor MOUs, the Non-Represented
Employees Term Sheet, the UAW SAP, the IUE-CWA SAP, the IP License, or the
Warranty Settlement Agreement on or after the Effective Date (collectively, the
“Delphi Surviving Claims”).
               (b) (i) Each GM-Related Party’s release of the Delphi-Related
Parties or Delphi Affiliate Parties pursuant to section 4.02 of this Agreement
and the Plan shall not release (A) the Delphi-Related Parties from: (1) claims
that arose in connection with the Ordinary Course Relationship; provided,
however, that asserted claims arising from an Ordinary Course Relationship that
are specifically identified in Section II of the GM Proof of Claim shall not
survive except those in an amount that shall not exceed $8,000,869.04 in the
aggregate for all such claims; provided further, however, that any payments by
Delphi to GM with respect to any such claims shall be subject to either the
Parties reaching agreement with respect to the issues related thereto or a
judicial determination requiring Delphi to make such payments; (2) claims
arising in connection with the Financial Services Supply Agreement and the
Energy Services Agreement that are

GSA-42



--------------------------------------------------------------------------------



 



specifically identified in Sections III (b) and (c) of the GM Proof of Claim,
which shall be deemed an allowed claim in the amount of $448,245.28 for all such
claims and shall be paid in full in cash on the Effective Date; (3) claims that
arose in connection with the Assignment and Assumption Agreement – Industrial
Revenue Bonds (as defined in the Restructuring Agreement) that are specifically
identified in Section XII(b) of the GM Proof of Claim; provided, however, that
any payments by Delphi to GM with respect to any such claims shall be subject to
either the Parties reaching agreement with respect to the issues related thereto
or a judicial determination requiring Delphi to make such payments; (4) claims
asserted in Section XI of the GM Proof of Claim with respect to tax matters;
provided further, however, that any payments by Delphi to GM with respect to any
such claims shall be subject to either the Parties reaching agreement with
respect to the issues related thereto or a judicial determination requiring
Delphi to make such payments; and (5) any postpetition claims arising under
Continuing Agreements or pursuant to the Ordinary Course Relationship, (B) the
Delphi Affiliate Parties from any claims arising in connection with the
Continuing Agreements or the Ordinary Course Relationship, provided that such
claims as are identified in the GM Proof of Claim shall also be released with
respect to the Delphi Affiliate Parties except to the extent that such parties
are also liable for claims in the GM Proof of Claim described in subsections
(A)(1), (3), (4) and (5) above but such liability shall not increase the
aggregate claims cap established in (A)(1) above, or (C) any rights, remedies,
claims, or interests that such GM-Related Party may be expressly receiving or
expressly retaining pursuant to the Plan, this Agreement, the Restructuring
Agreement, the Labor MOUs, the Non-Represented Employees Term Sheet, the IP
License, or the Warranty Settlement Agreement (collectively, the “GM Surviving
Claims”) and (ii) the Plan and Confirmation Order shall expressly provide that
the GM Surviving Claims are reinstated pursuant to Bankruptcy Code section 1124
and are not discharged pursuant to the Plan or the Confirmation Order subject to
the subsequent allowance of the surviving portion of the GM Proof of Claim as to
which the rights of the Delphi-Related Parties and Delphi Affiliate Parties are
reserved.
          Section 4.04 Cash to Be Paid to GM.
               (a) On the Effective Date, and pursuant to the Plan, Delphi shall
pay in cash to GM the sum of $2,700,000,000 (two billion seven hundred million
dollars).
               (b) The payments made to GM pursuant to this section 4.04 and the
survival of the GM Surviving Claims shall be in (i) satisfaction of all claims
asserted or assertable under sections 501, 502, 503, 506, and 507 of the
Bankruptcy Code or otherwise by the GM-Related Parties against the Debtors in
the Chapter 11 Cases, including those asserted in the GM Proof of Claim, and
(ii) settlement of the GM Proof of Claim.

GSA-43



--------------------------------------------------------------------------------



 



ARTICLE V
IMPLEMENTATION
          Section 5.01 Bankruptcy Court Filing. Simultaneously with the filing
of the Plan with the Bankruptcy Court, the Debtors shall file this Agreement
with the Bankruptcy Court as an exhibit to the Plan.
          Section 5.02 Actions Concerning Debtors’ Section 365 Motion. Within
ten (10) days following the Disclosure Statement Approval Date, the Debtors
shall withdraw the Section 365 Motion without prejudice.
          Section 5.03 Actions Concerning Debtors’ 1113/1114 Motions. Upon
approval by the Bankruptcy Court of a Labor MOU with respect to a particular
Union, the Debtors shall withdraw, without prejudice, the 1113/1114 Motion
solely with respect to such Union.
ARTICLE VI
CONDITIONS TO EFFECTIVENESS
          Section 6.01 The provisions of this Agreement, except for the
provisions in Article V hereof (which shall become effective upon execution of
this Agreement), shall become effective upon the occurrence of all of the
following events unless waived by consent of the Parties:
               (a) All Unions shall have ratified their respective Labor MOUs,
and the Bankruptcy Court shall have entered orders in form and substance
satisfactory to Delphi, GM, and the applicable Union approving such MOUs, which
orders shall have become Final Orders;
               (b) (i) The Bankruptcy Court shall have approved this Agreement
in the Confirmation Order in connection with confirmation of the Plan, and such
order shall have become a Final Order;
               (ii) The approval of this Agreement by the Bankruptcy Court as
set forth in the Confirmation Order shall be in form and substance satisfactory
to the Parties; and
               (iii) GM shall have consented to all other provisions of the
Confirmation Order; provided, however, that GM’s consent shall be required only
to the extent that such provisions would have a material impact on GM, on the
benefits GM reasonably is expected to receive under the Plan (including, without
limitation, GM’s distributions thereunder), the Restructuring Agreement, or this
Agreement, or on the ability of the Debtors to fulfill any obligations to any
GM-Related Parties under the Plan, the Restructuring Agreement, this Agreement,
or

GSA-44



--------------------------------------------------------------------------------



 



any agreements assumed, reinstated, or ratified under the Restructuring
Agreement.
               (c) To the extent that the terms of any of the following would
have a material impact on GM, on the benefits GM reasonably is expected to
receive under the Plan (including, without limitation, GM’s distributions
thereunder), the Restructuring Agreement, or this Agreement, or on the ability
of any Debtors to fulfill any obligations to any GM-Related Parties under the
Plan, the Restructuring Agreement, this Agreement, or any agreements assumed,
reinstated, or ratified under the Restructuring Agreement, GM shall have
consented in writing to any and all of the following: (1) amendments,
supplements, or other modifications to the Plan; (2) (i) any exhibits or other
attachments to the Plan, (ii) any documents or instruments incorporated by
reference or otherwise into the Plan or into any exhibits or other attachments
thereto, and (iii) any and all amendments, supplements, or other modifications
to any of the exhibits, attachments, documents, or instruments described in
clauses (i) or (ii) of this sentence; and (3) the proposed Confirmation Order
and any and all amendments, supplements, or other modifications thereto;
provided, however, that GM shall provide written notice to Delphi of which item
described in clauses (1) through (3) of this sentence required GM’s consent
pursuant to this sentence but was withheld, and Delphi may seek resolution by
the Bankruptcy Court of whether GM’s consent was so required; provided further,
however, that the Parties agree that, among other things, any increase in the
amount of distributions (or change in the form of distributions) to holders of
claims or equity interests under the Plan, any change in any of the provisions
of section 4.01, 4.02, or 4.03 hereof, or any change in the identity of the Plan
Investors other than as permitted by the EPCA shall be deemed for purposes of
Articles VI and VII of this Agreement to have a material impact on GM, on the
benefits that GM is expected to receive under the Plan, the Restructuring
Agreement, and this Agreement, and on the ability of the Debtors to fulfill
obligations to GM-Related Parties under the Plan, the Restructuring Agreement,
this Agreement, and agreements assumed, reinstated, or ratified under the
Restructuring Agreement; and
               (d) The Effective Date shall have occurred and GM shall have
received a cash payment in the amount of $2,700,000,000 (two billion seven
hundred million dollars) under the Plan;
provided, however, that no statute, rule or regulation or order, judgment or
decree of any court or administrative agency or other governmental entity shall
be in effect which prohibits the consummation of one or more of the transactions
to be consummated under this Agreement, unless such transaction is severed
pursuant to section 7.21 hereof; provided further, however, that the substantial
majority of all assets, whether real or personal, used to produce any products
pursuant to GM Purchase Orders shall be owned or leased by DAS (other than
tooling owned by GM) and all obligations pursuant to the GM Purchase Orders
shall be the responsibility of DAS. GM irrevocably consents to the performance
of the GM Purchase Orders by DAS and any Delphi-Related Party that is directly
or indirectly wholly-owned by Delphi, as directed by DAS; provided, however,
that any change of the location of production shall require GM’s prior written
consent. Regardless of whether the transaction is severed, each of the Parties
shall use

GSA-45



--------------------------------------------------------------------------------



 



reasonable efforts to prevent the entry of, and to appeal promptly, any
injunction or other order prohibiting one or more of the transactions to be
consummated under this Agreement.
ARTICLE VII
MISCELLANEOUS
          Section 7.01 Resolution of Pending Setoff Issues(a). On the MNS-2
payment date immediately following the Effective Date, GM shall pay to Delphi
the aggregate amount of all outstanding Delphi invoices related to tooling
procured by Delphi in accordance with GM Purchase Orders, for which GM has
withheld payment due to outstanding prepetition amounts due to Delphi’s
sub-suppliers, including the invoices set forth on Exhibit E to this Agreement,
provided that Delphi (i) confirms, in writing, GM’s ownership of the applicable
tooling free and clear of liens, claims and encumbrances, and (ii) agrees to
indemnify and hold GM harmless from and against any liens, claims and
encumbrances with respect to the applicable tooling.
          Section 7.02 No Undisclosed Agreements or Commitments. There are no
undisclosed agreements or commitments between or among the Parties regarding
matters subject to the terms of this Agreement.
          Section 7.03 Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned as follows:
               (a) by mutual written consent of both Delphi and GM;
               (b) by GM if Delphi files with, or presents to, the Bankruptcy
Court without GM’s prior written consent any of the following, but only to the
extent that any of the following would have a material impact on GM, on the
benefits GM reasonably is expected to receive under the Plan (including, without
limitation, GM’s distributions thereunder), the Restructuring Agreement, or this
Agreement, or on the ability of any Debtors to fulfill any obligations to any
GM-Related Parties under the Plan, the Restructuring Agreement, this Agreement,
or any agreements assumed, reinstated, or ratified under the Restructuring
Agreement: (i) amendments, supplements, or other modifications to the Plan;
(ii) exhibits or other attachments to the Plan, or any amendments, supplements,
or other modifications thereto; or (iii) the proposed Confirmation Order or any
amendments, supplements, or other modifications thereto; provided, however, that
GM shall provide Delphi with written notice of its intent to terminate this
Agreement pursuant to this section 7.03(b), which notice shall indicate which
item described in clauses (i) through (iii) of this sentence is the basis for
GM’s intent to terminate this Agreement pursuant to this section 7.03(b);
provided further, however, that Delphi shall have thirty (30) days from the
provision of such notice to (x) withdraw or amend such item in a manner that no
longer gives rise to GM’s termination right in respect of such item before GM
may actually terminate this Agreement, and/or (y) obtain a determination by the
Bankruptcy Court that GM does not have a right to terminate this Agreement
pursuant to this section 7.03(b);

GSA-46



--------------------------------------------------------------------------------



 



               (c) by GM if (i) any of the Chapter 11 Cases is converted into a
case under chapter 7 of the Bankruptcy Code, or (ii) a trustee is appointed
pursuant to section 1104 of the Bankruptcy Code in any of the Chapter 11 Cases;
               (d) by either Delphi or GM if the Effective Date has not occurred
by March 31, 2008 or, if the EPCA has not been terminated by such date, the
first to occur of the termination of the EPCA or April 30, 2008; or
               (e) by GM if it shall not have received a cash payment in the
amount of $2,700,000,000 (two billion seven hundred million dollars) under the
Plan by March 31, 2008 or, if the EPCA has not been terminated by such date, the
first to occur of the termination of the EPCA or April 30, 2008.
          Section 7.04 No Offset. Notwithstanding anything to the contrary
contained in this Agreement or the Restructuring Agreement, the Parties’ payment
obligations under this Agreement and the Restructuring Agreement are absolute
and unconditional and will not be subject to any offset (except as expressly set
forth in the proviso below) or defense of any nature whatsoever including upon a
breach by Delphi or any of its Affiliates or GM or any of its Affiliates, as
applicable, of any of their obligations under this Agreement, the Restructuring
Agreement, or any other agreement; provided, however, that any payments by GM
pursuant to this Agreement or the Restructuring Agreement shall be subject to
GM’s right to offset all or part of such payment from any future amounts GM owes
Delphi under this Agreement or the Restructuring Agreement only if (i) agreed
upon by GM and Delphi or (ii) GM determines that it made an overpayment of any
amount paid pursuant to this Agreement or the Restructuring Agreement and GM and
Delphi are unable to resolve GM’s claim for such amounts pursuant to the
applicable dispute resolution provisions of this Agreement or the Restructuring
Agreement and GM provides Delphi with five (5) days’ written notice before
implementing such offset; provided further, however, that if it is judicially
determined that GM did not have the right to offset such amount, GM shall pay
Delphi such amount plus interest accruing on such amount from the date of setoff
through the repayment date at the rate of 7.5% per annum. Neither this section
7.04 nor any other provision of this Agreement or the Restructuring Agreement
shall prohibit, restrict, or limit in any way the application of GM’s
contractual rights of setoff arising under any GM Purchase Order pursuant to
GM’s standard purchase order terms and conditions against other obligations
arising under any GM Purchase Orders or agreements other than this Agreement and
the Restructuring Agreement.

GSA-47



--------------------------------------------------------------------------------



 



          Section 7.05 Governing Law; Jurisdiction; Venue. This Agreement shall
be governed and construed in accordance with the internal laws of the State of
New York, the forum state in which the Bankruptcy Court sits, without regard to
any conflict of law provision that could require the application of the law of
any other jurisdiction. Pursuant to the Plan and the Confirmation Order, this
Agreement is incorporated by reference in its entirety into the Plan and forms
an integral part thereof. Accordingly, by its execution and delivery of this
Agreement, each Party hereby irrevocably and unconditionally agrees that the
Bankruptcy Court shall retain exclusive jurisdiction over all matters related to
the construction, interpretation or enforcement of this Agreement and the
Restructuring Agreement; provided, however, that the Bankruptcy Court shall not
have jurisdiction over (i) disputes arising out of the provisions set forth in
Article III of the Restructuring Agreement or the agreements referenced in
sections 5.01(c) and (d) of the Restructuring Agreement, or (ii) disputes
arising out of agreements between any Delphi-Affiliate Party on the one hand and
GM or any of its Affiliates on the other in which disputes no Delphi-Related
Party has an interest; and provided further that after the second anniversary of
the Effective Date, the Bankruptcy Court shall retain non-exclusive jurisdiction
over all matters related to the construction, interpretation or enforcement of
this Agreement and the Restructuring Agreement; and provided further that the
jurisdiction of the Bankruptcy Court over all matters related to this Agreement
and the Restructuring Agreement shall terminate upon the fourth anniversary of
the Effective Date. Each Party further agrees to waive any objection based on
forum non conveniens.
          Section 7.06 Dispute Resolution. In the event a Settlement Dispute
arises among the Parties, upon the written request of either Party, such
Settlement Dispute shall be referred to the Director of Business Development at
GM and the Finance Director of Automotive Holdings Group or the Director,
Strategic Planning at Delphi (at Delphi’s discretion) for resolution in good
faith. In the event that GM’s Director of Business Development and Delphi’s
Finance Director of Automotive Holdings Group or the Director, Strategic
Planning are unable to resolve such dispute, such Settlement Dispute shall be
referred, at either Party’s written request, to the Assistant Treasurer of GM
and the Assistant Treasurer or Treasurer of Delphi (at Delphi’s discretion). If
within ten (10) days after such referral, GM’s Assistant Treasurer and Delphi’s
Assistant Treasurer or Treasurer are unable to resolve the Settlement Dispute,
the Settlement Dispute may be elevated by either Party to GM’s Treasurer or
Chief Financial Officer (at GM’s discretion) and Delphi’s Chief Executive
Officer or Chief Financial Officer (at Delphi’s discretion) for resolution. To
the extent that the job title of any of the foregoing positions is changed, this
section 7.06 shall be deemed to apply to such successor title or, if the
position is eliminated or vacated, to the job title of the party taking over the
responsibility of the eliminated or vacated position.
          Section 7.07 Joint Communication Program. Delphi and GM shall work
together to develop and implement a joint communication plan with respect to the
subject matter of this Agreement.
          Section 7.08 No Solicitation. Each Party acknowledges that this
Agreement is not and shall not be deemed to be a solicitation to accept or
reject a plan in contravention of

GSA-48



--------------------------------------------------------------------------------



 



Bankruptcy Code section 1125(b). Each Party further acknowledges that no
securities of any Debtor are being offered or sold pursuant to this Agreement
and that this Agreement does not constitute an offer to sell or a solicitation
of an offer to buy any securities of any Debtor.
          Section 7.09 Negotiations Not Admissible. Pursuant to Federal Rule of
Evidence 408 and any applicable state rules of evidence, this Agreement and all
negotiations relating thereto are not admissible into evidence in any
proceeding; provided, however, that this Agreement may be admissible in a
proceeding to enforce the terms of this Agreement.
          Section 7.10 Specific Performance. Each Party acknowledges that the
other Party would be irreparably damaged if this Agreement were not performed in
accordance with its specific terms or were otherwise breached. Accordingly, each
Party shall be entitled to seek an injunction or injunctions to prevent breaches
of the provisions of this Agreement and to enforce specifically the terms of
this Agreement in addition to any other remedy to which the Parties may be
entitled, at law, in equity or under this Agreement.
          Section 7.11 Representations and Warranties of the Debtors and GM.
Each Party represents and warrants, as to itself only (other than Delphi which
represents and warrants on behalf of itself and the other Debtors), to the other
Parties, that the following statements, as applicable to it, are true, correct,
and complete as of the date of this Agreement:
               (a) It is duly organized, validly existing, and in good standing
under the laws of its state of organization and has all requisite corporate
power and authority to enter into this Agreement and to perform its obligations
hereunder;
               (b) The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate action on its part; provided, however, that the Debtors’
authority to enter into this Agreement is subject to Bankruptcy Court approval;
               (c) This Agreement has been duly executed and delivered by it and
constitutes its legal, valid, and binding obligation, enforceable against it and
all of the parties for whom it signed this Agreement in accordance with the
terms hereof, subject to satisfaction of all conditions set forth in Article VI
of this Agreement; and
               (d) The execution, delivery, and performance by it (when such
performance is due) of this Agreement do not and shall not (i) violate any
current provision of law, rule, or regulation applicable to it or any of its
subsidiaries or its certificate of incorporation or bylaws or other
organizational documents or those of any of its subsidiaries or (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation to which it or any of
its subsidiaries is a party.
          Section 7.12 Waiver; Modification; Amendment. Except as otherwise
specifically provided herein, this Agreement may not be modified, waived,
amended or supplemented unless such modification, waiver, amendment or
supplement is in writing and has been signed by each Party. No waiver of any of
the provisions of this Agreement shall be

GSA-49



--------------------------------------------------------------------------------



 



deemed or constitute a waiver of any other provision of this Agreement, whether
or not similar, nor shall any waiver be deemed a continuing waiver.
          Section 7.13 Binding Effect; Assignments. This Agreement is intended
to bind and inure to the benefit of the Parties and their respective successors,
assigns, administrators, and representatives. Neither this Agreement nor any of
the rights, interests, or obligations under this Agreement shall be sold,
assigned, or otherwise transferred by any Party without the prior written
consent of the other Parties; provided, however, that neither the foregoing nor
any other provision of this Agreement shall limit (i) any assignment in
connection with the transfer of all or substantially all of the assets of Delphi
and its Affiliates or (ii) any assignment not reasonably expected to have a
material impact on GM, on the benefits GM reasonably is expected to receive
under the Plan (including, without limitation, GM’s distributions thereunder),
the Restructuring Agreement, or this Agreement, or on the ability of the Debtors
to fulfill any obligations to any GM-Related Parties under the Plan, the
Restructuring Agreement, this Agreement, or any agreements assumed, reinstated,
or ratified under the Restructuring Agreement.
          Section 7.14 Third Party Beneficiaries. Except as otherwise provided
in Article IV hereof with respect to releases of GM-Related Parties,
Delphi-Related Parties and Delphi Canada Inc., nothing contained in this
Agreement is intended to confer any rights or remedies under or by reason of
this Agreement on any person or entity other than the Parties hereto, nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third party to any Party to this Agreement, nor shall any
provision give any third party any right of subrogation or action over or
against any Party to this Agreement.
          Section 7.15 Notices. All notices and other communications in
connection with this Agreement shall be in writing and shall be deemed given
(and shall be deemed to have been duly given upon receipt) if delivered
personally, mailed by registered or certified mail (return receipt requested) or
delivered by an express courier (with confirmation) to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice):
          If to Debtors:
Delphi Corporation
5725 Delphi Drive
Troy, Michigan 48098
Attn: John D. Sheehan
           David M. Sherbin, Esq.
           Sean P. Corcoran, Esq.

GSA-50



--------------------------------------------------------------------------------



 



          With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
333 West Wacker Drive
Chicago, Illinois 60606-1285
Attn: John Wm. Butler, Jr., Esq.
           Ron E. Meisler, Esq.
and
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attn: Eric L. Cochran, Esq.
           Kayalyn A. Marafioti, Esq.
          If to GM:
General Motors Corporation
767 Fifth Avenue
14th Floor
New York, New York 10153
Attn: Director of Business Development
          and
General Motors Corporation
300 GM Renaissance Center
Detroit, Michigan 48265
Attn: General Counsel
          With a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attn: Harvey R. Miller, Esq.
           Jeffrey L. Tanenbaum, Esq.
           Michael P. Kessler, Esq.
or to such other place and with such other copies as either party may designate
as to itself by written notice to the other party. Rejection, any refusal to
accept or the inability to deliver because of changed address of which no notice
was given shall be deemed to be receipt of the notice as of the date of such
rejection, refusal or inability to deliver.

GSA-51



--------------------------------------------------------------------------------



 



          Section 7.16 Waiver of Right to Trial by Jury. Each Party waives any
right to trial by jury in any proceeding arising under or related to this
Agreement.
          Section 7.17 Service of Process. Each Party irrevocably consents to
the service of process in any legal proceeding arising out of this Agreement by
receipt of mailed copies thereof by national courier service or certified United
States mail, postage prepaid, return receipt requested, to its applicable
registered agent. The foregoing, however, shall not limit the right of a Party
to effect service of process on the other Party by any other legally available
method.
          Section 7.18 Interpretation.
               (a) In the event of any conflict between this Agreement and any
of the Labor MOUs, the Non-Represented Employees Term Sheet, the UAW SAP, the
IUE-CWA SAP, the Warranty Settlement Agreement, and the IP License, the
provisions of such documents other than this Agreement shall govern.
               (b) Notwithstanding anything to the contrary in the Plan
(including any amendments, supplements or modifications thereto) or the
Confirmation Order (and any amendments, supplements or modifications thereto),
in the event that any of the terms of the Plan (including any amendments,
supplements or modifications thereto) or Confirmation Order (including any
amendments, supplements or modifications thereto) conflict with any of the terms
of this Agreement, the terms of this Agreement shall govern.
               (c) Any reference herein to any section of this Agreement shall
be deemed to include a reference to any exhibit, attachment or schedule referred
to within such section.
               (d) All references to “$” and dollars shall refer to United
States currency.
               (e) Consistent with Bankruptcy Rule 9006(a), if the due date for
any action to be taken under this Agreement (including the delivery of notices)
is not a business day, then such action shall be considered timely taken if
performed on or prior to the next business day following such due date. Any
reference to “days” in this Agreement shall mean calendar days unless otherwise
specified.

GSA-52



--------------------------------------------------------------------------------



 



          Section 7.19 Expenses. Notwithstanding anything else contained in this
Agreement or the Restructuring Agreement, each Party shall bear all costs and
expenses incurred or to be incurred on or after the Effective Date by such Party
in connection with this Agreement and the consummation and performance of the
transactions contemplated hereby.
          Section 7.20 Entire Agreement; Parties’ Intentions; Construction. This
Agreement, including all exhibits and attachments hereto and to the Plan (e.g.,
the Restructuring Agreement, the Labor MOUs, and the Non-Represented Employees
Term Sheet) and the Confidentiality and Non-Disclosure Agreement between GM and
Delphi dated September 12, 2005, as amended, constitute the entire agreement of
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, whether oral or written, with respect to such subject matter other
than with respect to the agreements expressly assumed, ratified or reinstated in
Article V of the Restructuring Agreement. The attachments and exhibits attached
hereto are an integral part of this Agreement and are hereby incorporated into
this Agreement and made a part hereof as if set forth in full herein. This
Agreement is the product of negotiations between the Parties and represents the
Parties’ intentions. In any action to enforce or interpret this Agreement, this
Agreement shall be construed in a neutral manner, and no term or provision of
this Agreement, or this Agreement as a whole, shall be construed more or less
favorably to any Party.
          Section 7.21 Severability. If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nonetheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or unenforceable in any respect, the Parties shall
negotiate in good faith to modify this Agreement to effect the original intent
of the Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
          Section 7.22 Headings. The table of contents and the headings of the
Articles and sections herein are inserted for convenience of reference only and
are not intended to be a part of, or to affect the meaning or interpretation of,
this Agreement.
          Section 7.23 Affiliates. The Confirmation Order shall provide that the
Affiliates of GM and Delphi are deemed to have acknowledged and shall be bound
by the terms hereof. GM and Delphi further agree to commercially reasonable
efforts to cause their respective Affiliates to sign an acknowledgement agreeing
to be bound by the terms hereof.

GSA-53



--------------------------------------------------------------------------------



 



          Section 7.24 Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
shall constitute one and the same Agreement. Electronic delivery of an executed
signature page of this Agreement shall be effective as delivery of a manually
executed signature page of this Agreement.
[Signature pages follow.]

GSA-54



--------------------------------------------------------------------------------



 



          IN WITNESS HEREOF, the Parties hereto have caused this Agreement to be
duly executed and delivered by their respective, duly authorized officers, all
as of the date first written above.

                      DELPHI CORPORATION,   GENERAL MOTORS CORPORATION including
on behalf of its Debtor subsidiaries and Debtor Affiliates                
 
                   
By:
  /s/ John D. Sheehan       By:   /s/ Frederick A. Henderson    
 
                   
 
  Name: John D. Sheehan           Name: Frederick A. Henderson    
 
  Title: Vice President, Chief Restructuring Officer           Title: Vice
Chairman and Chief Financial Officer    

GSA-55



--------------------------------------------------------------------------------



 



Exhibit A
Warranty Settlement Agreement

GSA-A-1



--------------------------------------------------------------------------------



 



Exhibit B
IP License

GSA-B-1



--------------------------------------------------------------------------------



 



Exhibit C
Master Restructuring Agreement

GSA-C-1



--------------------------------------------------------------------------------



 



Exhibit D
PHI Protection Agreement

GSA-D-1



--------------------------------------------------------------------------------



 



Exhibit E
Amount of Outstanding Delphi Invoices for which GM Has Withheld Payment Due To
Outstanding Prepetition Activities

GSA-E-1